Exhibit 10.4

﻿

﻿

﻿

﻿

﻿

﻿

THIS INSTRUMENT PREPARED BY: G. Mark Rice, Whitfield & Eddy, P.L.C., 699 Walnut
Street, Suite 2000, Des Moines, IA  50309; (515) 288-6041

RECORDING REQUESTED BY, AND WHEN RECORDED MAIL TO: MetLife Real Estate Lending
LLC, 10801 Mastin Boulevard, Suite 700, Overland Park, KS  66210, Attn:
Director, Food & Agribusiness Group 

TAXPAYER NAME AND ADDRESS: No Change

LEGAL DESCRIPTION OF LAND:  See EXHIBIT B

﻿

__________________________________________________________________________________

ATTENTION:  COUNTY RECORDER – THIS INSTRUMENT COVERS GOODS THAT ARE OR WILL
BECOME FIXTURES ON THE DESCRIBED REAL PROPERTY AND SHOULD BE FILED FOR RECORD IN
THE REAL PROPERTY RECORDS WHERE DEEDS OF TRUST ON REAL ESTATE ARE
RECORDED.  THIS INSTRUMENT SHOULD ALSO BE INDEXED AS A UNIFORM COMMERCIAL CODE
FINANCING STATEMENT COVERING GOODS THAT ARE OR WILL BECOME FIXTURES ON THE
DESCRIBED REAL PROPERTY.  THE MAILING ADDRESSES, TELEPHONE NUMBERS, AND FAX
NUMBERS OF THE SECURED PARTY AND THE DEBTOR ARE WITHIN.

﻿

﻿

﻿

﻿





1

--------------------------------------------------------------------------------

 

DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND FIXTURE
FILING

﻿

This DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND
FIXTURE FILING (this “Deed of Trust”) is made as of September 3, 2020, by GREEN
PLAINS WOOD RIVER LLC, a Delaware limited liability company, having a mailing
address at Aksarben Drive, Omaha Nebraska, 68106 (“Trustor”), to Fidelity
National Title Insurance Company, having an office at 222 South 15th Street,
Suite 240S, Omaha, Nebraska 68102 (“Trustee”) for the benefit of MetLife Real
Estate Lending LLC, a Delaware limited liability company, having a mailing
address at c/o MetLife Investment Management, LLC, 10801 Mastin Boulevard, Suite
700, Overland Park, Kansas 66210 (“Beneficiary”).

W I T N E S S E T H:

﻿

This Deed of Trust secures and is given to secure the following described
indebtedness and obligations (collectively the “Secured Indebtedness”):

﻿

(a)The debt evidenced by that certain Delayed Draw Term Promissory Note (as
modified or extended from time to time) hereinafter referred to as the “Note”
 (and to which Note reference is hereby made for all purposes) dated of even
date herewith, made by Trustor, payable to the order of Lender in the principal
face amount of Seventy Five Million Dollars and no/100 ($75,000,000.00) with
interest thereon at the rate or rates provided in the Note, together with any
and all renewals, modifications and/or extensions of the indebtedness evidenced
by the Note with a maturity date of September 1, 2035;

﻿

(b)Any and all additional advances made by Beneficiary to protect or preserve
the Property or the lien and security title hereof in and to the Property, or
for taxes, assessments or insurance premiums as hereinafter provided (whether or
not the original Trustor remains the owner of the Property at the time of such
advances); and

﻿

(c)All other payments or obligations owed by Trustor to Beneficiary pursuant to
that certain Loan Agreement of even date herewith executed between Trustor and
Beneficiary (as modified or amended from time to time, the “Loan Agreement”), or
any of the other documents or instrument executed in connection therewith
(collectively, the “Loan Documents”); provided, however that the Loan Documents
do not include the Unsecured Indemnity Agreement dated as of even date herewith,
which is intended to be independent, unsecured contractual obligations of the
Trustor.

﻿

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and in order to secure the Secured Indebtedness and other
obligations of Trustor set forth in this Deed of Trust, Trustor does hereby
irrevocably bargain, sell, transfer, grant, convey, assign and warrant to
Trustee, its successors and assigns, IN TRUST, WITH POWER OF SALE, all of
Trustor’s present and future estate, right, title and fee title interest in and
to that certain real property located in the County of Hall, State of Nebraska
and as more particularly described in Exhibit B attached hereto and made a part
hereof, together with all



2

--------------------------------------------------------------------------------

 

right, title, interest and estate of Trustor, in and to all easements,
rights‑of‑way, gaps, strips and gores of land, streets, ways, alleys, sewers,
sewer rights, waters, water courses, water rights, privileges, licenses,
tenements, hereditaments and appurtenances whatsoever, in any way appertaining
to said real property, whether now owned or hereafter acquired by Trustor, and
the reversion(s), remainder(s), possession(s), claims and demands of Trustor in
and to the same, and the rights of Trustor in and to the benefits of any
conditions, covenants and restrictions now or hereafter affecting said real
property (collectively, the “Land”), together with all estate, right, title and
interest that Trustor now has or may hereafter acquire in:

(1)all things now or hereafter affixed to the Land, including, all buildings,
mobile homes, structures and improvements of every kind and description now or
hereafter erected or placed thereon, further including building systems and
equipment and machinery related to buildings and/or improvements on the Land,
and any equipment required to operate the Land as commercial real estate (as
opposed to that owned and used by Trustor in the conduct of its business
operating on the Land) including, without limitation fixtures and equipment,
whether now owned or hereafter acquired, and further including without
limitation:

(a)pneumatic systems, piping, sprinklers and related equipment, leasehold
improvements, furnaces, radiators, oil burners, pipes, heating and electrical
equipment and appliances, fans, thermostats, draperies, shades, awnings,
mirrors, screens, screen doors, blinds, basins, faucets, pipes and other
plumbing fixtures and equipment, wires, gas and electric fixtures, sprinkler
systems, motors, generators, installed cabinets, incinerators, lawn plants and
shrubbery, canopies, speaker boxes, gas and electric fixtures, scales, fans,
fuel tanks, motors that are attached to or constitute part of any of the other
assets described herein, dryers, hoists, engines that are attached to or
constitute part of any of the other assets described herein, meters, elevators,
conveyors that constitute part of the buildings, controlled atmosphere equipment
and/or systems, cooling and refrigeration equipment, packing and sorting lines,
tanks, metering equipment, compressors, cooling towers, refrigerant storage
tanks, pipes, coils, controls, valves, vessels, dock levelers, condensers,
receivers, coolers, purgers, pumps, air compressors, refrigerants, blowers,
radiators, boilers, transformers and related transmission and safety facilities,
heating fixtures and systems, signs, carpeting and other floor coverings, water
heaters, air-conditioning and ventilation apparatus and systems; and

﻿

(b)to the extent not otherwise described above, all affixed storage,
refrigeration, and controlled atmosphere facilities on the Land, including,
without limitation, all refrigeration equipment affixed to buildings or utilized
as an integral part of the operations of the buildings or controlled atmosphere
facilities on the Land (including, without limitation, all pumps, motors,
compressors, condensers, evaporators, generators/burners, electrical panels and
related support equipment), affixed hydro‑cooling facilities and equipment,
controlled atmosphere operating and monitoring equipment, affixed tanks (whether
dump, chemical dip, water holding or any other type), affixed truck scales and
related affixed equipment, computers and all hardware and software therefore to
the extent used or usable in operating and monitoring



3

--------------------------------------------------------------------------------

 

controlled atmosphere operations, pumps, all atmospheric monitoring equipment
(including, without limitation, ammonia detectors, oxydrains, scrubbers and
temperature monitors), which are or shall be attached to, or used for the
operation or maintenance of, said buildings, structures or improvements, or
which are or shall be located in, on or about the Land, or which, wherever
located (including, without limitation, in warehouse or other storage facilities
or in the possession of or on the premises of vendors or manufacturers thereof),
are used or intended to be used in or in connection with the construction,
fixturing, equipping, furnishing, use, transportation of personal property to or
from, operation or enjoyment of the Land or the improvements thereon, including
without limitation all betterments, renewals, renovations, replacements,
repairs, additions, accessions or substitutions or proceeds thereto or therefor;
all of such things whether now or hereafter placed thereon being hereby declared
to be real property and hereinafter collectively referred to as the
“Improvements”;

﻿

(2)all rents, royalties, revenue, issues, profits, proceeds and other benefits
from any and all of the Land and/or Improvements, subject, however, to the
right, power and authority hereinafter conferred upon Beneficiary or reserved to
Trustor to collect and apply such income, rents, royalties, revenue, issues,
profits and proceeds and other benefits;

﻿

(3)all deposits made with respect to the Land and/or Improvements, including,
but not limited to, any security given to utility companies by Trustor, and all
advance payments of insurance premiums made by Trustor with respect thereto and
all claims or demands relating to such deposits, other security and/or such
insurance;

﻿

(4)all damages, royalties and revenue of every kind, nature and description
whatsoever that Trustor may be entitled to receive, either before or after any
Event of Default (as hereinafter defined), from any person or entity owning or
having or hereafter acquiring a right to the oil, gas or mineral rights and
reservations of the Land, with the right in Beneficiary to receive and apply the
same to the Secured Indebtedness (as hereinafter defined);

﻿

(5)all proceeds and claims arising on account of any damage to, or Condemnation
(as hereinafter defined) of, the Land and/or Improvements or any part thereof,
and all causes of action and recoveries for any loss or diminution in the value
of the Land and/or Improvements;

﻿

(6)all permits, licenses (including, but not limited to, any operating licenses
or similar licenses), options, contracts, management contracts or agreements,
warehouse and similar operating or servicing agreements, leases and subleases of
personal or real property (collectively, the “Leases”), including without
limitation any and all purchase options or rights of first refusal to purchase
the Land and any greater title obtained in connection therewith, guaranties,
warranties, franchise agreements, permits, authorities or certificates, required
or relating to the ownership, use, operation or maintenance of the Land and/or
Improvements, and all rents, issues, profits, sale proceeds, deposits,
reimbursements, extension, assignment and



4

--------------------------------------------------------------------------------

 

termination fees, non-renewal fees, interest, late fees, insurance proceeds,
condemnation awards, escrowed funds and damages owed or becoming owed to any
Trustor thereunder (“Rents”);

﻿

(7)all names under or by which the Land and/or Improvements may at any time be
operated or known, and all rights to carry on business under any such names or
any variant thereof, and all trademarks, trade names, brand names, labels,
patents pending and goodwill relating to the Land and/or Improvements and rights
necessary for the ownership, use, operation and maintenance of the Land and
Improvements as constructed, and for the use of all processes, technology and
proprietary information related thereto; and

 

(8)all products, proceeds, appurtenances to, additions, substitutions and
replacements of the foregoing.

﻿

All of the property described in the foregoing paragraphs (1) through (8) above
is hereinafter collectively referred to as the “Real Property.”

﻿

Trustor grants to Beneficiary, its successors and assigns, as a secured party, a
security interest in any and all personal property, including all goods,
equipment, intangibles and other portions of the Real Property which may be
construed to be personal property whether now existing or hereafter acquired,
now or at any time hereafter attached to, erected upon, situated in or upon,
forming a part of, appurtenant to, used or useful in the construction or
operation of, or in connection with, or arising from the use or enjoyment of all
or any portion of, or from any lease or agreement pertaining to, the Real
Property, including without limitation:

﻿

(A)all water rights appurtenant to the Real Property together with all pumping
plants, pipes, flumes and ditches, all rights to the use of water, all rights in
ditches for irrigation, all water stock, shares of stock or other evidence of
ownership of any part of the Real Property that is owned by Trustor in common
with others and all documents of membership in any owners’ or members’
association or similar group having responsibility for managing or operating any
part of the Real Property;

﻿

(B)all plans and specifications prepared for construction of the Improvements
and all studies, data and drawings related thereto; and all contracts and
agreements of Trustor relating to the aforesaid plans and specifications or to
the aforesaid studies, data and drawings, or to the construction of the
Improvements;

﻿

(C)all equipment, machinery, fixtures and goods to the extent described above as
Real Property (and all leases pursuant to which Trustor leases any of the
foregoing);

﻿

(D)all sales agreements, deposit receipts, escrow agreements and other ancillary
documents and agreements entered into with respect to the sale to any purchasers
of any part of the Real Property, together with all deposits and other proceeds
of the sale thereof to the extent they relate to the Real Property or Personal
Property;





5

--------------------------------------------------------------------------------

 

﻿

(E)all of the equipment (including the operating software) of Trustor, now owned
or hereinafter acquired, (collectively referred to as the “Processing
Equipment”) to the extent permanently located (other than removed for repair) on
the Land and/or Improvements and used as an integral part or system in the
operation of packing, processing, grading or sorting lines (whether fruit or
other products): apparatus, fixtures, equipment, machinery, furniture,
furnishings, appliances, systems, building materials, bin handling equipment
(whether stackers, dumps, tracks, feeds, accumulator or other bin handling
equipment), elevators, motors, chains, eliminators, fruit washers, pre‑sorting
and sorting tables (whether motorized or not), dryers, blowers, heat lamps, wax
applicators, sprayers, conveyor lines, sizers, strappers, strapping tools, case
sealers, glue machines, box stampers, shakers, scales, box fillers, box‑folding
machines, baggers, bagging tables, label machines, defrost pumps, flumes,
washing brushes, circulating pumps, brush fruit drying and polishing sections,
drying tunnels, accumulators, stitchers, controllers, cleaner pumps,
glyco‑coolers, generators, separators, chain eliminators, track, dumper hoppers
and water dumps, cutting tables, fungicide baths, filling stations, and all of
Trustor’s rights and interest, as lessee, under any leases pursuant to which
Trustor leases from third parties any equipment of the nature described
hereinabove; and identifiable proceeds (including, without limitation, insurance
and condemnation proceeds) of Processing Equipment (which does not include bins
or lift trucks);

﻿

(F)all additions, substitutions, replacements, products and proceeds of any of
the foregoing, including, without limitation, proceeds of any voluntary or
involuntary disposition or claim respecting any of the foregoing (pursuant to
judgment, condemnation award or otherwise) and all goods, documents, general
intangibles, investment property, chattel paper and accounts, wherever located,
acquired with cash proceeds of any of the foregoing or proceeds thereof; and

﻿

(G)all identifiable cash and noncash proceeds of any of the foregoing,
including, without limitation, proceeds of any voluntary or involuntary
disposition or claim respecting any of the foregoing (pursuant to judgment,
condemnation award or otherwise).

﻿

All of the property described in paragraphs (A) through (G) above is hereinafter
collectively referred to as the “Personal Property.”  The Real Property and the
Personal Property are collectively referred to herein as the “Property.”

﻿

TO HAVE AND TO HOLD the Property and all parts, rights, members and
appurtenances thereof, to the use, benefit and behalf of Beneficiary and the
successors and assigns of Beneficiary, IN FEE SIMPLE forever; and Trustor
covenants that Trustor is lawfully seized and possessed of the Property as
aforesaid, and has good right to convey the same, that the same is unencumbered
except for the Permitted Exceptions defined herein, and that Trustor does
warrant and will forever defend the title thereto against the claims of all
persons whomsoever, except as to the Permitted Exceptions defined herein.

﻿





6

--------------------------------------------------------------------------------

 

PROVIDED, HOWEVER, if Trustor shall pay or cause to be paid to Beneficiary in
full the Secured Indebtedness, at the times and in the manner stipulated in the
Loan Documents, and shall keep, perform and observe all and singular the
covenants and promises of Trustor in this Deed of Trust and the other Loan
Documents, then this Deed of Trust and all the properties, interests and rights
hereby granted, encumbered, transferred or assigned shall be reconveyed by
Trustee and/or Beneficiary in accordance with the laws of the State of Nebraska.

﻿

TRUSTOR HEREBY COVENANTS AND AGREES FOR THE BENEFIT OF BENEFICIARY AND TRUSTEE
AS FOLLOWS:

ARTICLE I
COVENANTS, REPRESENTATIONS AND WARRANTIES

1.01PERFORMANCE BY TRUSTOR.  Trustor shall pay the Secured Indebtedness to
Beneficiary and shall keep and perform each and every other obligation, covenant
and agreement of the Loan Documents.

1.02WARRANTY OF TITLE.  Trustor warrants that it is lawfully seized of that
portion of the Property which constitutes real property, that it holds
marketable and indefeasible fee simple absolute title to same, and that it has
good right and is lawfully authorized to sell, convey or encumber the Property
subject only to those specifically enumerated matters set forth in Schedule B
Part I of the Lender’s title insurance policy issued as of even date herewith
insuring the priority of this Deed of Trust and liens in favor of Beneficiary
(the “Permitted Exceptions”).  Trustor further covenants to warrant and forever
defend all and singular the Property unto Beneficiary and Trustee forever from
and against all persons whomsoever claiming the same or any part thereof.

1.03TAXES, LIENS AND OTHER CHARGES.  Unless sums sufficient to pay the same
shall have been fully paid to Beneficiary as provided in Section 1.05 hereof,
Trustor shall pay all real estate and other taxes, assessments, water and sewer
charges, vault and other license or permit fees, levies, fines, penalties,
interest, impositions, and other similar claims, general and special, public and
private, of any kind whatsoever which may be assessed, levied, confirmed,
imposed upon or arise out of or become due and payable out of, or become a lien
on or against the Property or any part thereof (all of the foregoing, together
with utility and refuse removal charges, being hereinafter collectively referred
to as the “Imposition(s)”) not later than ten (10) days before the dates on
which such Impositions would become delinquent.  Not later than the date when
any Impositions would become delinquent, Trustor shall produce to Beneficiary
official receipts of the appropriate imposing authority, or other evidence
reasonably satisfactory to Beneficiary evidencing the payment thereof in
full.  If Trustor shall in good faith, and by proper legal action, contest any
Impositions, and shall have deposited cash with Beneficiary (or as Beneficiary
may direct) as a reserve for the payment thereof plus all fines, interest,
penalties and costs which may become due pending the determination of such
contest, in such amount as Beneficiary may require, then Trustor shall not be
required to pay the same during the maintenance of said deposit and as long as
such contest operates to prevent enforcement or collection of such Impositions
against, or the sale or forfeiture of, the Property



7

--------------------------------------------------------------------------------

 

for non-payment thereof, and is prosecuted with due diligence and continuity,
and shall not have been terminated or discontinued adversely to Trustor.  Upon
termination of any such proceeding or contest, Trustor shall pay the amount of
such Impositions or part thereof as finally determined in such proceeding or
contest.  However, if monies have been deposited with Beneficiary pursuant to
this Section 1.03, said funds shall be applied toward such payment and the
excess, if any, shall be returned to Trustor.

1.04FURTHER TAXES.  In the event of the passage, after the date of this Deed of
Trust, of any law deducting from the value of the Property, for the purposes of
taxation, any lien thereon or security interest therein, or changing in any way
the laws now in force for the taxation of mortgages, deeds of trust and/or
security agreements or debts secured by mortgages, deeds of trust and/or
security agreements, or the manner of the collection of any such taxes, which
has the effect of imposing payment of the whole or any portion of any taxes,
assessments or other similar charges against the Property upon Beneficiary, the
Secured Indebtedness shall immediately become due and payable at the option of
Beneficiary; provided, however, that such election by Beneficiary shall be
ineffective if prior to the due date thereof:  (1) Trustor is permitted by law
(including, without limitation, applicable interest rate laws) to, and actually
does, pay such tax or the increased portion thereof (in addition to continuing
to pay the Secured Indebtedness as and when due and payable); and (2) Trustor
agrees with Beneficiary in writing to pay, or reimburse Beneficiary for the
payment of any such tax or increased portion thereof when thereafter levied or
assessed against the Property or any portion thereof.  Any money paid by
Beneficiary under this Section 1.04 shall be reimbursed to Beneficiary in
accordance with Section 5.09 hereof.

1.05INSURANCE.

(a)Trustor, at its sole cost and expense, shall at all times, unless otherwise
indicated, provide, maintain and keep in force:

(1)property insurance covering the Improvements and Personal Property against
loss or damage from such causes of loss as are embraced by insurance policies of
the type now known as “All Risks” or “Open Perils” property insurance on a
replacement cost basis with an Agreed Value Endorsement waiving co-insurance,
all in an amount not less than one hundred percent (100%) of the then full
replacement cost of the Improvements (exclusive of the cost of excavations,
foundations and footings below the lowest basement floor) and Personal Property,
without deduction for physical depreciation thereof.  Such property insurance
shall include a Demolition and Increased Cost of Construction Endorsement, if
required by Beneficiary, as well as such other insurance as Beneficiary may from
time to time designate to cover other risks and hazards affecting the Property;

(2)flood insurance in an amount equal to the lesser of 100% of the full
replacement cost of the Improvements, or the maximum amount of insurance
obtainable; provided, however, that such insurance shall be required only when
all or any portion of the Land is located within a 100-year flood plain or area
designated as subject to flood by the



8

--------------------------------------------------------------------------------

 

Federal Emergency Management Agency or any other governmental agency, or when
required by any federal, state or local law, statute, regulation or ordinance;

(3)builder’s risk insurance insuring against loss or damage from such causes of
loss as are embraced by insurance policies of the type now known as “Builder’s
Risks” property insurance (written on an “all risk” or “open perils” basis),
including, without limitation, fire and extended coverage, collapse of the
improvements to agreed limits, all in form and substance acceptable to
Beneficiary and (i) as to property then subject to Restoration (as defined in
Section 1.07(b)) or any restoration accomplished in connection with a
Condemnation, in an amount not less than the full replacement cost of such
property, and (ii) as to any additional improvements then being constructed, in
an amount not less than the completed value on a non reporting form, of the
additional improvements then being constructed; provided, however, that such
insurance shall be required only during any period of Restoration or any
restoration accomplished in connection with a Condemnation, or any period of
construction of any additional improvements;

(4)general liability insurance insuring against claims for personal injury
(including, without limitation, bodily injury or death), property damage
liability and such other loss or damage from such causes of loss as are embraced
by insurance policies of the type now known as “Commercial General Liability”
insurance, all in such amounts as Beneficiary may require from time to
time.  Such insurance coverage shall be issued and maintained on an “occurrence”
basis; and

(5)such other insurance and in such amounts, as may, from time to time, be
required by Beneficiary against other insurable hazards or risks, including, but
not limited to, environmental impairment liability coverage, nuclear reaction or
radioactive contamination coverage and/or earthquake coverage, which hazards or
risks at the time are commonly insured against, and provided such insurance is
generally available, for property similarly situated, due regard being given to
the type of building, its construction, use and occupancy.

(b)Except as herein expressly provided otherwise, all policies of insurance
required under this Section 1.05 shall be issued by companies, and be in form,
amount, and content and have an expiration date, approved by Beneficiary and as
to the policies of insurance required under subparagraphs (1), (2) and (3) of
Section 1.05(a), shall contain a Standard Non-Contributory Mortgagee Clause or
Lender’s Loss Payable Endorsement, or equivalents thereof, in form, scope and
substance satisfactory to Beneficiary, in favor of Beneficiary, and as to
policies of insurance required under subparagraphs (1), (2) and (3) of Section
1.05(a), shall provide that the proceeds thereof (“Insurance Proceeds”) shall be
payable to Beneficiary.  Trustor hereby authorizes and empowers Beneficiary to
settle, adjust or compromise any claims for loss, damage or destruction to the
Property in excess of $100,000, regardless of whether there are Insurance
Proceeds available or whether any such proceeds are sufficient in amount to
fully compensate for such loss or damage, but Beneficiary shall not be obligated
to so settle, adjust or compromise.  Beneficiary shall be furnished with the
original or certified copy of each policy required hereunder, which policy shall
provide that it shall not be modified or canceled



9

--------------------------------------------------------------------------------

 

without thirty (30) days’ prior written notice to Beneficiary.  At least thirty
(30) days prior to expiration of any policy required hereunder, Trustor shall
furnish Beneficiary appropriate proof of issuance of a policy continuing in
force the insurance covered by the policy so expiring.  Trustor shall furnish
Beneficiary receipts for the payment of premiums on such insurance policies or
other evidence of such payment reasonably satisfactory to Beneficiary in the
event that such premiums have not been paid to Beneficiary pursuant to Section
1.05 hereof.  In the event that Trustor does not deposit with Beneficiary a new
policy of insurance with evidence of payment of premiums thereon at least thirty
(30) days prior to the expiration of any policy, then Beneficiary may, but shall
not be obligated to, procure such insurance and pay the premiums therefor and
any money paid by Beneficiary for such premiums shall be reimbursed to
Beneficiary in accordance with Section 5.09 hereof.



(c)In the event of the foreclosure of this Deed of Trust or other transfer of
the title to the Property in extinguishment, in whole or in part, of the Secured
Indebtedness, all right, title and interest of Trustor in and to any insurance
policy, or Premiums (as hereinafter defined) or payments in satisfaction of
claims or any other rights thereunder then in force, shall pass to the purchaser
or grantee.  Nothing contained herein shall prevent accrual of interest as
provided in the Note on any portion of the Secured Indebtedness to which the
Insurance Proceeds are to be applied until such time as the Insurance Proceeds
are actually received by Beneficiary and applied by Beneficiary to reduce the
Secured Indebtedness.

1.06Intentionally omitted.

1.07RESTORATION.

(a)After the happening of any casualty to the Property, whether or not required
to be insured against under the insurance policies to be provided by Trustor
hereunder, Trustor shall give prompt written notice thereof to Beneficiary
generally describing the nature and cause of such casualty and the extent of the
damage to or destruction of the Property.  Notwithstanding anything contained
herein to the contrary, Trustor shall take any and all necessary action to
preserve and protect the Property immediately subsequent to the occurrence of
any such casualty whether or not such notice or any consent of Beneficiary has
been obtained.

(b)Trustor hereby assigns to Beneficiary all Insurance Proceeds which Trustor
may be entitled to receive.  In the event of any damage to or destruction of the
Property, and provided (1) an Event of Default does not currently exist, and (2)
Beneficiary has determined that (i) its security has not been impaired, and (ii)
the repair, restoration and rebuilding of any portion of the Property that has
been partially damaged or destroyed can be accomplished in full compliance with
all Requirements (as defined in Exhibit A) to the same condition, character and
general utility as nearly as possible to that existing prior to such damage or
destruction and at least equal value as that existing prior to such damage or
destruction (the “Restoration”), then Trustor shall commence and diligently
pursue to completion the Restoration.  For Insurance Proceeds in excess of
$10,000, Beneficiary may, but shall not be obligated to, hold and disburse the
Insurance Proceeds less the cost, if any, to Beneficiary of recovering such
proceeds including, without limitation, attorneys’ fees and



10

--------------------------------------------------------------------------------

 

expenses, adjusters’ fees, and fees incurred in Beneficiary’s performance of its
obligations hereunder (the “Net Insurance Proceeds”) in the manner hereinafter
provided, to the Restoration.  In the event that the above conditions for
Restoration have not been met, Beneficiary may, at its option, apply the Net
Insurance Proceeds to the reduction of the Secured Indebtedness in such order as
Beneficiary may determine and Beneficiary may declare the entire Secured
Indebtedness immediately due and payable.



(c)In the event the Net Insurance Proceeds are to be used for the Restoration
and the cost for such Restoration exceeds $10,000, Trustor shall comply with
Beneficiary’s Requirements For Restoration as set forth in Exhibit C attached
hereto and made a part hereof.  Upon Beneficiary’s receipt of a final
certificate of occupancy or other evidence of approval of appropriate
governmental authorities for the use and occupancy of the Improvements and other
evidence requested by Beneficiary that the Restoration has been completed and
the costs thereof have been paid in full, and satisfactory evidence that no
mechanic’s or similar liens for labor or material supplied in connection with
the Restoration are outstanding against the Property and provided that an Event
of Default does not currently exist, Beneficiary shall pay any remaining
Restoration Funds (as defined in Exhibit C) then held by Beneficiary to Trustor;
provided, however, nothing contained herein shall prevent Beneficiary from
applying at any time the whole or any part of the Restoration Funds to the
curing of any Event of Default.

(d)In the event that Beneficiary applies all or any portion of the Restoration
Funds to repay the unpaid Secured Indebtedness as provided in this Section 1.07,
after payment in full of the Secured Indebtedness, any remaining Restoration
Funds shall be paid to Trustor.

1.08CONDEMNATION.  Should the Property or any part thereof be taken by reason of
any condemnation or similar eminent domain proceeding, or a grant or conveyance
in lieu thereof (“Condemnation”), Beneficiary shall be entitled to all
compensation, awards and other payments or relief therefor, and shall be
entitled at its option to commence, appear in and prosecute in its own name any
action or proceeding or to make any compromise or settlement in connection with
such Condemnation.  Trustor hereby irrevocably constitutes and appoints
Beneficiary as its attorney-in-fact, and such appointment is coupled with an
interest, to commence, appear in and prosecute any action or proceeding or to
make any compromise or settlement in connection with any such Condemnation.  All
such compensation, awards, damages, rights of action and proceeds (collectively,
the “Condemnation Proceeds”) are hereby assigned to Beneficiary, who shall,
after deducting therefrom all its reasonable expenses, including attorneys’ fees
(“Condemnation Expenses”), apply the remaining Condemnation Proceeds to repair
any damage to, and to restore the Improvements remaining on the portion of, the
Property not taken in the manner provided in Section 1.07 with respect to
disposition of Net Insurance Proceeds; provided, however, that at the time of
application of the remaining Condemnation Proceeds:  (1) there shall not exist
an Event of Default; (2) Trustor shall have paid to Beneficiary all sums in
excess of available Condemnation Proceeds necessary to repair any damage to and
restore the Improvements remaining on the portion of, the Property not taken;
and (3) Beneficiary shall have determined that its security is not
impaired.  After restoration of the remaining Improvements, or in the event the
conditions precedent for such restoration are not met, Beneficiary shall have
the right, after deducting therefrom the



11

--------------------------------------------------------------------------------

 

Condemnation Expenses, to apply the balance of the Condemnation Proceeds to the
Secured Indebtedness, in such manner and such order as Beneficiary in its sole
discretion shall determine, without adjustment in the dollar amount of the
installments due under the Note.  Nothing contained herein shall prevent the
accrual of interest as provided in the Note on any portion of the Secured
Indebtedness to which the Condemnation Proceeds are to be applied until such
Condemnation Proceeds are actually received by Beneficiary and so applied to
reduce the Secured Indebtedness.

1.09CARE AND USE OF THE PROPERTY.

(a)Trustor, at its sole cost and expense, shall keep the Property in good order,
condition, and repair, and make all necessary repairs thereto, interior and
exterior, structural and non-structural, ordinary and extraordinary, and
foreseen and unforeseen.  Trustor shall abstain from, and not permit, the
commission of waste in or about the Property and, except as may be specifically
permitted in this Section 1.09(a), shall not remove or demolish, or alter in any
substantial manner, the structure or character of any Improvements without the
prior written consent of Beneficiary.  Trustor may sell or otherwise dispose of,
free from the lien of this Deed of Trust, furniture, furnishings, equipment,
tools, appliances, machinery, fixtures, or appurtenances subject to the lien
hereof, which may become worn out, undesirable, obsolete, disused or unnecessary
for use in the operation of the Property, provided that such sales or transfers
are replaced or substituted for the same, other furniture, furnishings,
equipment, tools, appliances, machinery, fixtures, or appurtenances not
necessarily of the same character, but of at least equal value to Trustor and
costing not less than the amount realized from the property sold or otherwise
disposed of, which shall forthwith become, without further action, subject to
the lien and security interest of this Deed of Trust, and free and clear of all
other liens including without limitation vendor’s liens.

(b)Trustor shall at all times comply with all present or future Requirement
affecting or relating or pertaining in any way to the Property and/or the use,
operation and/or the maintenance thereof, and shall furnish Beneficiary, on
request, proof of such compliance.  Trustor shall not use or permit the use of
the Property, or any part thereof, for any illegal purpose.

(c)Beneficiary and Beneficiary’s representatives and designees shall have the
right, but not the duty, to enter the Property at reasonable times to inspect
the same.  Beneficiary shall not be liable to Trustor or any person in
possession of the Property with respect to any matter arising out of such entry
to the Property.

(d)Trustor shall, from time to time, if and when required by Beneficiary subject
to the terms of the Loan Agreement (1) perform or cause to be performed a site
investigation of the Property to determine the existence and levels of Hazardous
Substances (as defined in Exhibit A) on the Property, (2) cause to be issued a
report certifying the results of such inspection to Beneficiary, and (3) take or
cause to be taken such remedial action as may be required by Beneficiary based
upon such report.



12

--------------------------------------------------------------------------------

 

(e)Trustor shall use, or cause to be used, the Property continuously as and for
first class property of its type and kind at the time of the execution of this
Deed of Trust.  Trustor shall not use, or permit the use of, the Property for
any other use without the prior written consent of Beneficiary.

(f)Trustor shall not initiate or acquiesce in a change in the zoning
classification of and/or restrictive covenants affecting the Property or seek
any variance under existing zoning ordinances applicable to the Property or use
or permit the use of the Property in such a manner which would result in such
use becoming a non-conforming use under applicable zoning ordinances or other
applicable laws, ordinances, rules or regulations or subject the Property to
restrictive covenants without Beneficiary’s prior written consent.

1.10BOOKS, RECORDS AND ACCOUNTS.  Trustor shall keep and maintain or shall cause
to be kept and maintained on a fiscal year basis, in accordance with generally
accepted accounting principles, consistently applied, proper and accurate books,
records and accounts reflecting all of the financial affairs of Trustor with
respect to all items of income and expense in connection with the operation of
the Property, whether such income or expense be realized by Trustor or by any
other person whatsoever (excepting lessees unrelated to and unaffiliated with
Trustor who have leased from Trustor portions of the Property for the purpose of
occupying the same).  Beneficiary or its representatives or designees shall have
the right from time to time at all times during normal business hours to
examine, with respect to the Property, such books, records and accounts at the
office of Trustor or other person maintaining such books, records and accounts
and to make copies or extracts thereof as Beneficiary shall desire.  Beneficiary
shall also have the right to discuss Trustor’s affairs, finances and accounts
with representatives of Trustor, at such reasonable times as may be requested by
Beneficiary.

1.11SUBROGATION.  As additional security hereunder, Beneficiary shall be
subrogated to the lien, although released of record, of any and all encumbrances
paid out of the proceeds of the loan evidenced by the Note and secured by this
Deed of Trust.  Beneficiary, upon making such payment, shall be subrogated to
all of the rights of the person, corporation or body politic receiving such
payment.

1.12COLLATERAL SECURITY INSTRUMENTS.  Trustor covenants and agrees that if
Beneficiary at any time holds additional security for any obligations secured
hereby, it may enforce the terms thereof or otherwise realize upon the same, at
its option, either before or concurrently herewith or after a sale is made
hereunder, and may apply the proceeds to the Secured Indebtedness in such order
as Beneficiary may determine, without affecting the status of or waiving any
right to exhaust all or any other security, including the security hereunder,
and without waiving any breach or default or any right or power whether
exercised hereunder or under any of the other Loan Documents, or contained
herein or therein, or in any such other security.



13

--------------------------------------------------------------------------------

 

1.13SUITS AND OTHER ACTS TO PROTECT THE PROPERTY.

(a)Trustor covenants and agrees to appear in and defend any action or proceeding
purporting to affect the Property, any other security afforded by any of the
Loan Documents and/or the interest of Beneficiary thereunder.  Trustor shall
immediately notify Beneficiary of the commencement, or receipt of notice, of any
such action or proceeding or other matter or claim purporting to, or which
could, affect the Property, any other security afforded by any of the Loan
Documents and/or the interest of Beneficiary thereunder.

(b)Beneficiary shall have the right, at the cost and expense of Trustor, to
institute and maintain such suits and proceedings and take such other action, as
it may deem expedient to preserve or protect the Property, any other security
afforded by any of the Loan Documents and/or Beneficiary’s interest
therein.  Any money paid by Beneficiary under this Section 1.13(b) shall be
reimbursed to Beneficiary in accordance with Section 5.09 hereof.

1.14BENEFICIARY’S RIGHT TO PERFORM TRUSTOR’S OBLIGATIONS.  Trustor agrees that,
if Trustor fails to perform any act or to pay any money which Trustor is
required to perform or pay under the Loan Documents, Beneficiary, at the cost
and expense of Trustor and in Trustor’s name or in its own name, may (but shall
not be obligated to) perform or cause to be performed such act or take such
action or pay any money.  Any money paid by Beneficiary under this Section 1.14
shall be reimbursed to Beneficiary in accordance with Section 5.09 hereof.

1.15LIENS AND ENCUMBRANCES.  Trustor shall not, without the prior written
consent of Beneficiary, create, place or suffer to be created or placed, or
through any act or failure to act, allow to remain, any deed of trust, mortgage,
security interest, or other lien, encumbrance or charge, or conditional sale or
other title retention document, against or covering the Property, or any part
thereof, other than the Permitted Exceptions and the lien for ad valorem taxes
on the Property not yet delinquent, regardless of whether the same are expressly
or otherwise subordinate to the lien or security interest created in this Deed
of Trust, and should any of the foregoing become attached hereafter in any
manner to any part of the Property, Trustor shall cause the same to be promptly
discharged and released.  Trustor shall own all parts of the Property and,
except as expressly approved in writing by Beneficiary, shall not acquire any
fixtures, equipment or other property forming a part of the Property pursuant to
a lease, license, title retention document or similar agreement.

1.16NOT AGRICULTURAL PROPERTY.  The Real Property is not used principally for
agricultural or farming purposes.

1.17TRANSFER OF PROPERTY.  Trustor shall not, voluntarily or by operation of
law; (a) sell, contract to sell, partition, transfer, convey, pledge, encumber,
assign or otherwise hypothecate or dispose of all or any part of the Property or
any interest therein; (b) sell, contract to sell, transfer, encumber, assign,
merge, dissolve or otherwise hypothecate or dispose of voting control of the
direct or indirect beneficial interest or ownership in Trustor outstanding



14

--------------------------------------------------------------------------------

 

as of the date of this Deed of Trust, except as may otherwise be permitted under
the terms of the Loan Agreement.

ARTICLE II

ASSIGNMENT OF RENTS AND LEASES AND OTHER AGREEMENTS
AFFECTING THE PROPERTY

2.01ASSIGNMENT.  In order to further secure payment of the Secured Indebtedness
and the observance, performance and discharge of Trustor’s obligations under the
Loan Documents, Trustor hereby grants, assigns, transfers and sets over to
Beneficiary (a) all Rents, (b) all right, title and interest of Trustor in and
to all Leases, and (c) all guaranties, amendments, replacements, extensions, and
renewals of the Leases and any of them.

2.02PERFORMANCE OF LEASES.  Trustor will observe and perform all covenants,
conditions, and agreements in any Lease or in any assignment in fact given by
Trustor to Beneficiary of any particular Lease on the part of the Trustor or the
landlord to be observed and performed thereunder.  Trustor will not, without the
prior written consent of Beneficiary, (a) accept any payment of rent or
installments of rent (including, without limitation, security deposits) for more
than one (1) month in advance, (b) amend, sublease, assign, extend, cancel,
abridge, terminate, or modify any Lease, (c) take any action or exercise any
right or option which would permit the tenant under any Lease to cancel or
terminate any Lease, or (d) permit any Lease to be or become subordinate to any
lien other than the lien of the Deed of Trust or any lien to which the Deed of
Trust is now or may pursuant to its respective terms become subordinate.  As
used in this Deed of Trust, the terms “Lease” and “Leases” shall include,
without limitation, all agreements for the management, maintenance, or operation
of any part of the Improvements.

2.03ABSOLUTE ASSIGNMENT/LICENSE.  This assignment of Rents and Leases is
absolute and effective upon execution by Trustor.  Beneficiary grants to Trustor
a revocable license to collect rents under the Leases to the extent attributable
to one (1) month of the unexpired term of the Lease unless and until an Event of
Default occurs and is continuing under the Loan Documents.  All such rents shall
be collected and held in trust for Beneficiary, but until this license is
revoked shall be used to pay the reasonable expenses of owning, maintaining,
repairing, operating and renting the Improvements.  Beneficiary shall also have
the right to revoke such license and collect rents under any Leases if and so
long as Beneficiary reasonably determines that an Event of Default under the
Loan Documents is likely to occur and such default will result in any Leases or
rental obligations becoming modified, released, compromised or impaired or any
rentals becoming improperly collected, waived, attached or embezzled.  Upon
exercising this assignment of Rents and Leases, Beneficiary may take possession
and control of the Improvements and shall have the sole and exclusive right and
authority to manage and operate the same, to collect the rents, issues, profits
and income therefrom, with full power to employ agents to manage the
Improvements, and to do all acts relating to such management, including, but not
limited to, contracting and paying for such repairs and replacements to the
buildings and fixtures, equipment and personal property located therein and used
in any way in the operation, use, and occupancy of the Improvements as in the



15

--------------------------------------------------------------------------------

 

sole judgment and discretion of Beneficiary may be necessary to maintain the
same in an operational condition, purchasing and paying for such additional
materials and equipment as in sole judgment of Beneficiary may be necessary to
operate and maintain a proper income from the Improvements, employing necessary
operational employees, maintenance employees, purchasing fuel, providing
utilities and paying for all other necessary expenses incurred in the operation
of the Improvements, maintaining adequate insurance coverage over hazards
customarily insured against and paying the premiums therefor, and applying the
net rents, issues, profits and income so collected from the Improvements, after
deducting the cost of collection thereof, which shall include a reasonable
management fee for any management agent so employed, against the amount expended
for repairs, upkeep, maintenance service, fuel, utilities, taxes, assessments,
insurance premiums and such other expenses as it may be necessary or desirable
to incur, in the sole discretion of Beneficiary, in connection with the
operation of the Improvements, and against interest, principal or other charges
which have or which may become due, from time to time, under the terms of the
Loan Documents.

2.04DELIVERY OF LEASES.  In the event such an Event of Default under the Loan
Documents shall have occurred and be continuing, Trustor agrees to endorse and
deliver to Beneficiary, all then existing Leases and other agreements relating
or pertaining to the operation of the Property.  Without limiting the provisions
of the immediately preceding sentence, and whether or not Trustor endorses
and/or delivers said Leases and other agreements to Beneficiary, as aforesaid,
this assignment of Rents and Leases shall be deemed to be an assignment of all
such Leases and other agreements to Beneficiary.  The provisions hereof shall
not limit the effect of any assignments of particular Leases and other
agreements in fact given to Beneficiary by Trustor.

2.05NO LIABILITY OF LENDER.  It is further understood that this assignment of
Rents and Leases shall not operate to place responsibility for the control,
care, management or repair of the Property upon Beneficiary, nor for the
performance of any of the terms and conditions of any Leases or other agreements
assigned hereunder, nor shall it operate to make Beneficiary responsible or
liable for any waste committed on the Property by the tenants or any other party
or for any dangerous or defective condition of the Property or for any
negligence in the management, upkeep, repair or control of the Property
resulting in loss or injury to any tenant, invitee, licensee, employee or
stranger.

2.06NOTIFICATION OF TENANTS.  Beneficiary may, at its option, notify any tenants
or other parties of the existence of this assignment of Rents and Leases.

2.07COSTS AND EXPENSES.  Trustor agrees to reimburse Beneficiary for all costs,
expenses, and attorneys’ fees that Beneficiary incurs in connection with the
enforcement of any obligation contained in this assignment of Rents and Leases
or the collection of any rents assigned herein, with or without litigation,
including, without limitation, any costs, expenses, and fees incurred:  (a) in
making demands for and collecting any rents; (b) in any action for rents against
Trustor or any tenant; (c) on appeal; (d) in any petition for review; (e) in any
arbitration or mediation; (f) in any action contesting or seeking to restrain,
enjoin, stay, or postpone the exercise of any remedy in which Beneficiary
prevails; (g) in any bankruptcy,



16

--------------------------------------------------------------------------------

 

probate, receivership or other proceeding involving Trustor; and (h) in
connection with all negotiations, documentation, and other actions relating to
any work‑out, compromise, settlement or satisfaction relating to this assignment
of Rents and Leases.  All such costs, expenses, and fees shall be due and
payable upon demand, shall bear interest from the date incurred through the date
of collection at the overdue Interest Rate stated in the Loan Documents, and
shall be secured by the Deed of Trust.



2.08SUBORDINATION OF LEASES.  Each lease of any portion of the Property shall be
absolutely subordinate to the lien of this Deed of Trust, but shall also contain
a provision, satisfactory to Beneficiary, that in the event of the exercise of
the power of sale hereunder or a sale pursuant to a judgment of foreclosure,
such lease, at the sole and exclusive option of the purchaser at such sale,
shall not be terminated and the tenant thereunder shall attorn to such purchaser
and, if requested to do so, shall enter into a new lease for the balance of the
term of such lease then remaining, upon the same terms and conditions.  If
Beneficiary so requests, Trustor shall cause the tenant under each or any of
such leases to enter into subordination and attornment agreements with
Beneficiary which are satisfactory in form, scope and substance to Beneficiary.
Each warehouse agreement concerning any portion of the Property shall not create
an interest in the Real Property.

2.09LEASING COMMISSIONS.  Trustor covenants and agrees that all contracts and
agreements between Trustor or Trustor and a third party relating to the Property
to pay leasing commissions, management fees or other compensation shall (1)
provide that the obligation to pay such commissions, fees and other compensation
will not be enforceable against any party other than the party who entered into
such agreement; (2) be subordinate and inferior to the lien of this Deed of
Trust; and (3) not be enforceable against Beneficiary.  Trustor shall promptly
furnish Beneficiary with evidence of Trustor’s compliance with this paragraph
upon the execution of each such contract or agreement.

ARTICLE III
SECURITY aGREEMENT

3.01SECURITY AGREEMENT.  

(a)THIS DEED OF TRUST CREATES A LIEN ON THE PROPERTY, AND TO THE EXTENT THE
PROPERTY IS PERSONAL PROPERTY UNDER APPLICABLE LAW, THIS DEED OF TRUST
CONSTITUTES A SECURITY AGREEMENT UNDER THE UNIFORM COMMERCIAL CODE OF THE STATE
WHERE THE PERSONAL PROPERTY IS SITUATED (THE “U.C.C.”) AND ANY OTHER APPLICABLE
LAW AND IS FILED AS A FIXTURE FILING.  UPON THE OCCURRENCE OF AN EVENT OF
DEFAULT, BENEFICIARY MAY, AT ITS OPTION, PURSUE ANY AND ALL RIGHTS AND REMEDIES
AVAILABLE TO A SECURED PARTY WITH RESPECT TO ANY PORTION OF THE PROPERTY, AND/OR
BENEFICIARY MAY, AT ITS OPTION, PROCEED AS TO ALL OR ANY PART OF THE PROPERTY IN
ACCORDANCE WITH BENEFICIARY’ S RIGHTS AND REMEDIES WITH RESPECT TO THE LIEN
CREATED BY THIS DEED OF TRUST.



17

--------------------------------------------------------------------------------

 

(b)The grant of a security interest to Beneficiary in the granting clause of
this Deed of Trust shall not be construed to derogate from or impair the lien or
provisions of or the rights of Beneficiary under this Deed of Trust with respect
to any property described therein which is real property or which the parties
have agreed to treat as real property. 

(c)If required by Beneficiary, at any time during the term of this Deed of
Trust, Trustor will execute and deliver to Beneficiary, in form satisfactory to
Beneficiary, additional security agreements, financing statements and/or other
instruments covering all Personal Property as defined above or fixtures of
Trustor which may at any time be furnished, placed on, or annexed or made
appurtenant to the Real Property or used, useful or held for use, in the
operation of the Improvements.

(d)Trustor hereby authorizes Beneficiary to file with the appropriate filing
officer or office such financing statements and/or other instruments as
Beneficiary may deem appropriate in order to impose and perfect the lien and
security interest created hereby more specifically on the Personal Property or
any fixtures.  Trustor authorizes Beneficiary to file such financing statements
and amendments, assignments and continuations thereto, as Beneficiary deems
necessary to perfect its security interest in the Personal Property and to
prevent its security interest from becoming unperfected.

(e)It is understood and agreed that, in order to protect Beneficiary from the
effect of U.C.C. Section 9-334, as amended from time to time, in the event that
Trustor intends to purchase any goods which may become fixtures attached to the
Property, or any part thereof, and such goods will be subject to a purchase
money security interest held by a seller or any other party:

(1)Trustor shall, before executing any security agreement or other document
evidencing or perfecting such security interest, obtain the prior written
approval of Beneficiary, and all requests for such written approval shall be in
writing and contain the following information:

(i)a description of the fixtures to be replaced, added to, installed or
substituted;

(ii)the address at which the fixtures will be replaced, added to, installed or
substituted; and

(iii)the name and address of the proposed holder and proposed amount of the
security interest.

Trustor’s execution of any such security agreement or other document evidencing
or perfecting such security interest without Beneficiary’s prior written
approval shall constitute an Event of Default.  No consent by Beneficiary
pursuant to this subparagraph shall be deemed to constitute an agreement to
subordinate any right of Beneficiary in fixtures or other property covered by
this Deed of Trust.





18

--------------------------------------------------------------------------------

 

﻿

(2)If at any time Trustor fails to make any payment on an obligation secured by
a purchase money security interest in the Personal Property or any fixtures,
Beneficiary, at its option, may at any time pay the amount secured by such
security interest.  Any money paid by Beneficiary under this Subparagraph,
including any expenses, costs, charges and attorney’s fees incurred by
Beneficiary, shall be reimbursed to Beneficiary in accordance with Section 5.09
hereof.  Beneficiary shall be subrogated to the rights of the holder of any such
purchase money security interest in the Personal Property.

(3)Beneficiary shall have the right to acquire by assignment from the holder of
such security interest any and all contract rights, accounts receivable,
negotiable or non-negotiable instruments, or other evidence of Trustor’s
indebtedness for such Personal Property or fixtures, and, upon acquiring such
interest by assignment, shall have the right to enforce the security interest as
assignee thereof, in accordance with the terms and provisions of the U.C.C. and
in accordance with any other provisions of law.

(4)Whether or not Beneficiary has paid the indebtedness secured by, or taken an
assignment of, such security interest, Trustor covenants to pay all sums and
perform all obligations secured thereby, and if Trustor at any time shall be in
default under such security agreement, it shall constitute an Event of Default.

(5)The provisions of subparagraphs (2) and (3) of this paragraph (e) shall not
apply if the goods which may become fixtures are of at least equivalent value
and quality as any property being replaced and if the rights of the party
holding such security interest have been expressly subordinated, at no cost to
Beneficiary, to the lien and security interest of this Deed of Trust in a manner
satisfactory to Beneficiary, including without limitation, at the option of
Beneficiary, providing to Beneficiary a satisfactory opinion of counsel to the
effect that this Deed of Trust constitutes a valid and subsisting first lien on
such fixtures which is not subordinate to the lien of such security interest
under any applicable law, including without limitation, the provisions of
Section 9-334 of the U.C.C.

(f)Trustor hereby warrants, represents and covenants with, to and for the
benefit of Beneficiary as follows:

(1)Trustor is the sole owner of the Personal Property, free from any lien,
security interest, encumbrance or adverse claim thereon of any kind whatsoever
other than the lien of this Deed of Trust and the Permitted Exceptions.  Trustor
will notify Beneficiary of, and will protect, defend and indemnify Beneficiary
against, all claims and demands of all persons at any time claiming any rights
or interest therein.

(2)The Personal Property is not used or bought and shall not be used or bought
for personal, family, or household purposes, but shall be bought and used solely
for the purpose of carrying on Trustor’s business.



19

--------------------------------------------------------------------------------

 

(3)The Personal Property has been located on the Land and/or Improvements for at
least fifteen (15) days and will be kept on or at the Land or the Improvements
and Trustor will not remove the Personal Property therefrom without the prior
written consent of Beneficiary, except as may be removed in accordance with the
Loan Agreement, and except such portions or items of Personal Property
temporarily stored elsewhere to facilitate refurbishing or repair thereof or of
the Improvements.

(4)Trustor’s name as shown in its organizational documents and jurisdiction of
organization are as set forth in the beginning of this Deed of Trust.  Trustor
will not change its name or state of organization without the prior written
consent of Beneficiary.  Trustor is a corporation organized under the laws of
the State of Delaware, and its state organization number is 5419083.

This instrument constitutes a financing statement filed as a fixture filing in
the Official Records of the County Recorder of the counties in which the
Property is located with respect to any and all fixtures included within the
term “Property” as used herein and with respect to any goods or other personal
property that may now be or hereafter become such fixtures.  The Trustor is the
record owner of the Property.  Trustor shall be deemed the “Debtor” with the
address set forth for Trustor in Section 6.02 hereof.  Beneficiary shall be
deemed to be the “Secured Party” with the address set forth for Beneficiary in
Section 6.02 hereof and shall have all of the rights of a secured party under
the Uniform Commercial Code.  This Deed of Trust covers goods which are or are
to become fixtures.

ARTICLE IV
DEFAULTS AND REMEDIES

4.01EVENTS OF DEFAULT.  Any of the following shall be deemed to be a material
breach of Trustor’s covenants herein and shall constitute a default hereunder
(“Event of Default”):

(a)The failure of Trustor to pay any installment of principal, interest or
principal and interest, any required escrow deposit or any other sum required to
be paid under any Loan Document, whether to Beneficiary or otherwise, within
three days of when the same shall become due and payable.

(b)The failure of Trustor to perform or observe any other term, provision,
covenant, condition or agreement under, or a Default or Event of Default occurs
under any Loan Document, including the Loan Agreement.



20

--------------------------------------------------------------------------------

 

(c)Any default under any other deed of trust, security agreement or other
instrument that secures (i) the Note, or (ii) any other existing or future loan
made by Beneficiary to Trustor or any person controlling, controlled by or under
common control with Trustor.

(d)The filing by Trustor or any guarantor of the Loan of a voluntary petition or
application for relief in bankruptcy or Trustor’s or guarantor’s adjudication as
a bankrupt or insolvent, or the filing by Trustor or any guarantor of any
petition, application for relief or answer seeking or acquiescing in any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief for itself under any present or future federal, state or other
statute, law, code or regulation relating to bankruptcy, insolvency or other
relief for debtors, or Trustor’s or guarantor’s seeking or consenting to or
acquiescing in the appointment of any trustee, custodian, conservator, receiver
or liquidator of Trustor or guarantor or of all or any substantial part of the
Property or of any or all of the Rents and Profits thereof, or the making of any
general assignment for the benefit of creditors, or the admission in writing of
its inability to pay its debts generally as they become due.

(e)If any warranty, representation, certification, financial statement or other
information made or furnished at any time pursuant to the terms of the Loan
Documents or otherwise, by Trustor or by any person or entity otherwise liable
under any Loan Document shall be materially false or misleading or furnished
with knowledge of the false nature thereof.

(f)Trustor shall (i) fail to make any payment due in connection with one or more
indebtedness obligations (other than under the Secured Indebtedness) or the
failure to perform any other obligations in connection with such indebtedness,
with such failure continuing beyond any applicable cure period; (ii) fail to
perform any other obligation in connection with such indebtedness obligations
and as a result thereof the holder of indebtedness has the right to declare such
indebtedness immediately due and payable; or (iii) be in default under any
indebtedness secured by a lien on or security interest in any portion of the
Property and any related cure period has expired.

(g)If Trustor shall suffer or permit the Property, or any part thereof, to be
used in such manner as might tend to (1) impair Trustor’s title to the Property,
or any part thereof; or (2) create rights of adverse use or possession; or (3)
constitute an implied dedication of the Property, or any part thereof.

(h)The occurrence of a transfer or encumbrance prohibited under Section 1.17 of
this Deed of Trust or the Loan Agreement.

(i)The occurrence of an Event of Default under any of the other Loan Documents.

4.02REMEDIES UPON DEFAULT.  Upon the happening of any Event of Default, the
Secured Indebtedness shall, at the option of Beneficiary, become immediately due
and payable, without further notice or demand, and Beneficiary may forthwith
undertake any one or more of the following:



21

--------------------------------------------------------------------------------

 

(a)Foreclosure.  Institute an action of foreclosure in accordance with the law
of the State, or take such other action as the law may allow, at law or in
equity, for the enforcement of the Loan Documents and realization on the
Property or any other security afforded by the Loan Documents and, in the case
of a judicial proceeding, proceed to final judgment and execution thereon for
the amount of the Secured Indebtedness (as of the date of such judgment)
together with all costs of suit, attorneys’ fees and interest on such judgment
at the maximum rate permitted by law from and after the date of such judgment
until actual payment is made to Beneficiary in the full amount due Beneficiary;
provided, however, if Beneficiary is the purchaser at the foreclosure sale of
the Property, the foreclosure sale price (Beneficiary’s final bid) shall be
applied against the total amount due Beneficiary; and/or

(b)Possession.  Trustee or Beneficiary personally, or by its agents, attorneys
or receiver appointed by the court, may enter, take possession of, manage and
operate all or any part of the Property, and in its own name or in the name of
Trustor sue for or otherwise collect any and all rents or other proceeds of the
Property and may also do any and all other things in connection with those
actions that Beneficiary may in its sole discretion consider necessary and
appropriate to protect the security of this Deed of Trust.  Such other things
may include: insuring or keeping the Property insured, entering into, enforcing,
modifying or canceling Leases on such terms and conditions as Beneficiary may
consider proper; obtaining and evicting tenants; fixing or modifying rents;
completing any unfinished construction; contracting for and making repairs and
alterations; performing such acts of cultivation or irrigation as necessary to
conserve the value of the Property.  Trustor hereby irrevocably constitutes and
appoints Beneficiary as its attorney-in-fact to perform such acts and execute
such documents as Beneficiary in its sole discretion may consider to be
appropriate in connection with taking these measures, including endorsement of
Trustor’s name on any instruments.  Trustor agrees to deliver to Beneficiary all
books and records pertaining to the Property, including computer-readable memory
and any computer hardware or software necessary to access or process such
memory, as may reasonably be requested by Beneficiary in order to enable
Beneficiary to exercise its rights under this Section.  All expenses, including
receiver’s fees and attorneys’ fees, costs and agent’s compensation incurred
pursuant to this Section shall be payable by Trustor to Beneficiary upon demand
and shall be secured by this Deed of Trust.  Anything in this Section 4.02 to
the contrary notwithstanding, Beneficiary shall not be obligated to discharge or
perform the duties of a landlord to any tenant or incur any liability as the
result of any exercise by Beneficiary of its rights under this Deed of Trust,
and Beneficiary shall be liable to account only for the rents, incomes, issues,
profits, and revenues actually received by Beneficiary.

(c)UCC Remedies.   Beneficiary shall have all of the remedies of a secured party
under the UCC, and any other applicable law, including without limitation the
right and power to sell, or otherwise dispose of, the Personal Property, or any
part thereof.  For that purpose Beneficiary may take immediate and exclusive
possession of the Personal Property, or any part thereof, and with or without
judicial process, enter upon any Land on which the Personal Property, or any
part thereof, may be situated and remove the same therefrom without being deemed
guilty of trespass and without liability for damages thereby occasioned or, at
Beneficiary’s option, Trustor shall assemble the Personal Property and make it
available to Beneficiary at the place and at the time designated in the
demand.  Beneficiary shall be entitled



22

--------------------------------------------------------------------------------

 

to hold, maintain, preserve and prepare the Personal Property for
sale.  Beneficiary without removal may render the Personal Property unusable and
dispose of the Personal Property on the Land.  To the extent permitted by law,
Trustor expressly waives any notice of sale or other disposition of the Personal
Property and any other right or remedy of Beneficiary existing after default
hereunder, and to the extent any such notice is required and cannot be waived,
Trustor agrees that as it relates to this Section 4.02 (c) only, if such notice
is mailed, postage prepaid, to Trustor at the above address at least ten (10)
days before the time of the sale or disposition, such notice shall be deemed
commercially reasonable and shall fully satisfy any requirement for giving of
said notice.



(d)Mixed Collateral. Notwithstanding anything in Section 4.02(c) above which
might otherwise be construed to the contrary, Beneficiary shall have the option
of proceeding as to the Real Property and all or some of the Personal Property
in accordance with its rights and remedies with respect to the real property in
accordance with the unified sale procedures set forth in the UCC.

(e)Trustee’s Sale. Beneficiary may cause the Property to be sold by Trustee as
permitted by applicable law.  Before any such trustee’s sale, Beneficiary or
Trustee shall give such notice of default and election to sell as may then be
required by law.  When all time periods then legally mandated have expired, and
after such notice of sale as may then be legally required has been given,
Trustee shall sell the Property, either as a whole or in separate parcels, and
in such order as Trustee may determine, at a public auction to be held at the
time and place specified in the notice of sale.  Neither Trustee nor Beneficiary
shall have any obligation to make demand on Trustor before any trustee’s
sale.  At any trustee’s sale, Trustee shall sell to the highest bidder at public
auction for cash in lawful money of the United States.  Any person, including
Beneficiary, may purchase at the trustee’s sale, and Beneficiary shall be
entitled to credit bid the outstanding balance of the Secured
Indebtedness.  Trustee shall execute and deliver to the purchaser a deed or
deeds conveying the property being sold without any covenant or warranty
whatsoever, express or implied.  The recitals in any such deed of any matters or
facts, including any facts bearing upon the regularity or validity of any
trustee’s sale, shall be conclusive proof of their truthfulness.  Any such deed
shall be conclusive against all persons as to the facts recited in it.

(f)Receiver.  Beneficiary may apply to any court of competent jurisdiction for
the appointment of a receiver or receivers for the Property and of all the
earnings, revenues, rents, issues, profits and income therefrom, ex parte,
without notice, and without regard to the sufficiency or value of any security
for the Secured Obligations or the solvency of any party bound for its payment,
the expenses of which shall be secured by this Deed of Trust.

(g)Other Remedies. Beneficiary may take such steps to (1) protect and enforce
its rights whether by action, suit or proceeding in equity or at law for the
specific performance of any covenant, condition or agreement in the Note, or in
this Deed of Trust, or (2) aid in the execution of any power herein granted, (3)
accomplish any foreclosure hereunder, or (4) enforce any other appropriate legal
or equitable remedy or otherwise as Beneficiary shall elect.



23

--------------------------------------------------------------------------------

 

4.03APPLICATION OF PROCEEDS OF SALE.  In the event of a sale of the Property
pursuant to Section 4.02(a) or Section 4.02(b) hereof, the proceeds of said
sale, to the extent permitted by law, shall be applied to the following, in such
order as Beneficiary shall, in its sole discretion, determine:  the expenses of
such sale and of all proceedings in connection therewith, including attorneys’
fees and expenses; Impositions, Premiums, liens, and other charges and expenses;
the outstanding principal balance of the Secured Indebtedness; any accrued
interest; and any other unpaid portion of the Secured Indebtedness; and the
remainder shall be paid to Trustor.

4.04REMEDIES CUMULATIVE.  All remedies herein expressly provided for are
cumulative of any and all other remedies existing at law or in equity and are
cumulative of any and all other remedies provided for in any other Loan Document
and Trustee and the Beneficiary shall, in addition to the remedies herein
provided, be entitled to avail themselves of all such other remedies as may now
or hereafter exist at law or in equity for the collection of the Secured
Indebtedness, the enforcement of the covenants herein and the foreclosure of the
liens and security interests evidenced hereby, and the resort to any remedy
provided for hereunder or under any such other Loan Document provided for by law
shall not prevent the concurrent or subsequent employment of any other
appropriate remedy or remedies.

4.05RESORT TO SECURITY.  Beneficiary may resort to any security given by this
Deed of Trust or to any other security now existing or hereafter given to secure
the payment of the Secured Indebtedness, in whole or in part, and in such
portions and in such order as may seem best to Beneficiary in its sole and
uncontrolled discretion, and any such action shall not in any way be considered
as a waiver of any of the rights, benefits, liens or security interests
evidenced by this Deed of Trust.

4.06TRUSTOR’S WAIVER.  To the full extent Trustor may do so, Trustor agrees that
Trustor will not at any time insist upon, plead, claim or take the benefit or
advantage of any law now or hereafter in force providing for any appraisement,
valuation, stay, extension or redemption, and Trustor, for Trustor and Trustor’s
representatives, successors and assigns, and for any and all persons ever
claiming any interest in the Property, to the extent permitted by law, hereby
waives and releases all rights of redemption, valuation, appraisement, stay of
execution, notice of intention to mature or declare due the whole of the Secured
Indebtedness, notice of election to mature or declare due the Secured
Indebtedness and all rights to a marshalling of the assets of Trustor, including
the Property, or to a sale in inverse order of alienation in the event of
foreclosure of the liens and security interests hereby created.  Trustor shall
not have or assert any right under any statute or rule of law pertaining to the
marshalling of assets, sale in inverse order of alienation, the exemption of
homestead, the administration of estates of decedents or other matters whatever
to defeat, reduce or affect the right of Beneficiary under the terms of this
Deed of Trust to a sale of the Property for the collection of the Secured
Indebtedness without any prior or different resort for collection, or the right
of Beneficiary under the terms of this Deed of Trust to the payment of the
Secured Indebtedness out of the proceeds of sale of the Property in preference
to every other claimant whatever.  If any law referred to in this paragraph and
now in force, of which Trustor or Trustor’s representatives, successors and
assigns and such other persons claiming any interest in the Property might take



24

--------------------------------------------------------------------------------

 

advantage despite this paragraph, shall hereafter be repealed or cease to be in
force, such law shall not thereafter be deemed to preclude the application of
this paragraph.

4.07TENANCY.  In the event there is a foreclosure sale hereunder and at the time
of such sale Trustor or Trustor’s representatives, successors or assigns or any
other persons claiming any interest in the Property by, through or under Trustor
are occupying or using the Property, or any part thereof, each and all shall, at
the option of Beneficiary or the purchaser at such sale, as the case may be,
immediately become the tenant of the purchaser at such sale, which tenancy shall
be a tenancy from day-to-day, terminable at the will of either landlord or
tenant, at a reasonable rental per day based upon the value of the Property
occupied.

ARTICLE V
GENERAL COVENANTS

5.01NO WAIVER.  No single or partial exercise by Beneficiary and/or Trustee, or
delay or omission in the exercise by Beneficiary and/or Trustee, of any right or
remedy under the Loan Documents shall preclude, waive or limit any other or
further exercise thereof or the exercise of any other right or
remedy.  Beneficiary shall at all times have the right to proceed against any
portion of, or interest in, the Property in such manner as Beneficiary may deem
fit, without waiving any other rights or remedies with respect to any other
portion of the Property.

5.02CONVEYANCE OF PROPERTY.  Except as expressly provided in the Loan Agreement,
Trustor shall not cause, permit or suffer the Property, or any part thereof, or
any interest therein, to be conveyed, transferred, assigned, encumbered, sold or
otherwise disposed of.

5.03TRUSTOR’S ESTOPPEL.  Trustor shall, within ten (10) days after a request by
Beneficiary, furnish a duly acknowledged written statement in form satisfactory
to Beneficiary setting forth the amount of the Secured Indebtedness, stating
either that no offsets or defenses exist against the Secured Indebtedness, or if
such offsets or defenses are alleged to exist, the nature and extent thereof and
such other matters as Beneficiary may reasonably request.

5.04FURTHER ASSURANCES.  Trustor shall, at the cost of Trustor, and without
expense to Beneficiary and/or Trustee, do, execute, acknowledge and deliver all
and every such further acts, deeds, conveyances, mortgages, deeds of trust,
assignments, security agreements, financing statements, modifications, notices
of assignment, transfers and assurances as Beneficiary and/or Trustee shall from
time to time reasonably require, for the better assuring, conveying, assigning,
transferring and confirming unto Beneficiary and/or Trustee the Property and
rights hereby conveyed or assigned or intended now or hereafter so to be, or
which Trustor may be or may hereafter become bound to convey or assign to
Beneficiary and/or Trustee, or for carrying out the intention or facilitating
the performance of the terms of this Deed of Trust or any of the other Loan
Documents, or for filing, refiling, registering, re‑registering, recording or
re‑recording this Deed of Trust.  Upon any failure by Trustor to comply with the
terms of this Section, Beneficiary may, at Trustor’s expense, make, execute,
record, file, re‑record and/or re‑file any and all such documents for and in the
name of Trustor, and Trustor hereby



25

--------------------------------------------------------------------------------

 

irrevocably appoints Beneficiary as its attorney-in-fact so to do and such
appointment is coupled with an interest.

5.05FEES AND EXPENSES.  If Beneficiary becomes a party (by intervention or
otherwise) to any action or proceeding affecting, directly or indirectly,
Trustor, the Property or the title thereto or Beneficiary’s interest under this
Deed of Trust, or employs an attorney to collect any of the Secured Indebtedness
or to enforce performance of the obligations, covenants and agreements of the
Loan Documents, Trustor shall reimburse Beneficiary for all expenses, costs,
charges and legal fees incurred by Beneficiary (including, without limitation,
the fees and expenses of experts and consultants), whether or not suit be
commenced, and the same shall be reimbursed to Beneficiary in accordance with
Section 5.09 hereof.

5.06REPLACEMENT OF NOTE.  Upon notice to Trustor of the loss, theft, destruction
or mutilation of the Note, Trustor will execute and deliver, in lieu thereof, a
replacement note, identical in form and substance to the Note and dated as of
the date of the Note and upon such execution and delivery all references in any
of the Loan Documents to the Note shall be deemed to refer to such replacement
note.

5.07HAZARDOUS SUBSTANCES.

(a)Trustor hereby represents, warrants, covenants and agrees to and with
Beneficiary that all operations or activities upon, or any use or occupancy of
the Property, or any portion thereof, by Trustor, and any tenant, subtenant or
occupant of the Property, or any portion thereof, is presently and shall
hereafter be in all respects in compliance with all state, federal and local
laws and regulations governing or in any way relating to the generation,
handling, manufacturing, treatment, storage, use, transportation, spillage,
leakage, dumping, discharge or disposal (whether legal or illegal, accidental or
intentional) of animal or vegetable waste, carcass or garbage disposal and any
Hazardous Substance; and that neither Trustor nor (to the best of Trustor’s
knowledge, after due inquiry) any tenant, subtenant or occupant of all or any
portion of the Property, has at any time placed, suffered or permitted the
presence of any such Hazardous Substances at, on, under, within or about the
Property, or any portion thereof in violation of applicable law.

(b)In the event any investigation or monitoring of site conditions or any
clean-up, containment, restoration, removal or other remedial work
(collectively, the “Remedial Work”) is required under any applicable federal,
state or local law or regulation, by any judicial order, or by any governmental
entity, or in order to comply with any agreement entered into because of, or in
connection with, any occurrence or event described in this Section, Trustor
shall perform or cause to be performed the Remedial Work in compliance with such
law, regulation, order or agreement.  All Remedial Work shall be performed by
one or more contractors, selected by Trustor and approved in advance in writing
by Beneficiary, and under the supervision of a consulting engineer, selected by
Trustor and approved in advance in writing by Beneficiary.  All costs and
expenses of such Remedial Work shall be paid by Trustor including, without
limitation, the charges of such contractor(s) and/or the consulting engineer,
and Beneficiary’s reasonable attorneys’, architects’ and/or consultants’ fees
and costs incurred



26

--------------------------------------------------------------------------------

 

in connection with monitoring or review of such Remedial Work.  In the event
Trustor shall fail to timely commence, or cause to be commenced, or fail to
diligently prosecute to completion, such Remedial Work, Beneficiary may, but
shall not be required to, cause such Remedial Work to be performed, and all
costs and expenses thereof, or incurred in connection therewith, shall be
reimbursed to Beneficiary in accordance with Section 5.09 hereof.



(c)Trustor shall protect, defend, indemnify and hold Beneficiary harmless from
and against all loss, cost (including attorneys’ fees), liability, damage, claim
or obligation, whenever asserted or brought, known or unknown, (i) arising in
connection with or resulting from any breach of warranty, misrepresentation or
nonfulfillment of any agreement by Trustor herein, (ii) based upon or otherwise
resulting from an alleged or claimed violation of any federal, state or local
environmental law, regulation or ordinance, or common law of any state,
including but not limited to any tort claims, that pertain or relate in any
respect or manner to the Property, incurred by Trustor by reason of any
violation of any applicable statute or regulation (whether such liability is to
a private party or any government unit, state or federal), or (iii) by reason of
the imposition of any governmental lien for the recovery of environmental
cleanup costs expended by reason of such violation, without regard to fault on
the part of Trustor.  The indemnification provided in this Section 5.07 is not
the substantial equivalent of and shall not be applicable to any matters as to
which Lender is indemnified by Trustor pursuant to the Environmental Indemnity
Agreement, it being the intention of the parties that the Environmental
Indemnity Agreement apply exclusively to such matters.

5.08WAIVER OF CONSEQUENTIAL DAMAGES.  Trustor covenants and agrees that in no
event shall Beneficiary be liable for consequential damages, whatever the nature
of a failure by Beneficiary to perform its obligation(s), if any, under the Loan
Documents, and Trustor hereby expressly waives all claims that it now or may
hereafter have against Beneficiary for such consequential damages.

5.09BENEFICIARY REIMBURSEMENT.  Any payments made, or funds expended or advanced
by Beneficiary pursuant to the provisions of any Loan Document, shall (1) become
a part of the Secured Indebtedness, (2) bear interest at the Interest Rate under
the Note from the date such payments are made or funds expended or advanced, (3)
become due and payable by Trustor upon demand therefor by Beneficiary, and (4)
bear interest at the Overdue Interest Rate (as such term is defined in the Note)
from the date of such demand.  Failure to reimburse Beneficiary upon such demand
shall constitute an Event of Default under Section 4.01(a) hereof.

5.10INDEMNIFICATION OF TRUSTEE.  Except for gross negligence and willful
misconduct, Trustee shall not be liable for any act or omission or error of
judgment.  Trustee may rely on any document believed by it in good faith to be
genuine.  All money received by Trustee shall, until used or applied as herein
provided, be held in trust, but need not be segregated (except to the extent
required by law), and Trustee shall not be liable for interest thereon.  Trustor
shall protect, indemnify and hold harmless Trustee against all liability and
expenses which Trustee may incur in the performance of its duties hereunder.



27

--------------------------------------------------------------------------------

 

5.11ACTIONS BY TRUSTEE.  At any time, or from time to time, without liability
therefor and without notice, upon written request of Beneficiary and
presentation of this Deed of Trust and the Note for endorsement, and without
affecting the personal liability of any person for payment of the Secured
Indebtedness or the effect of this Deed of Trust upon the remainder of the
Property, Trustee may take such actions as Beneficiary may request and which are
permitted by this Deed of Trust or by applicable law.

ARTICLE VI
MISCELLANEOUS COVENANTS

6.01REMEDIES CUMULATIVE.  No right, power or remedy conferred upon or reserved
to Beneficiary and/or Trustee by any of the Loan Documents is intended to be
exclusive of any other right, power or remedy, but shall be cumulative and
concurrent and in addition to any other right, power and remedy given hereunder
or under any of the other Loan Documents or now or hereafter existing under
applicable law.

6.02NOTICES.  All notices, demands and requests given or required to be given
by, pursuant to, or relating to, this Deed of Trust shall be in writing.  All
notices hereunder shall be deemed to have been duly given if mailed by United
States registered or certified mail, with return receipt requested, postage
prepaid, or by United States Express Mail or other comparable overnight courier
service to the parties at the addresses set forth below (or at such other
addresses as shall be given in writing by any party to the others) and shall be
deemed complete upon receipt or refusal to accept delivery as indicated in the
return receipt or in the receipt of such United States Express Mail or courier
service.  Addresses for notices are as follows:

﻿

﻿

﻿

 

Trustor’s address:

Green Plains Wood River LLC

﻿

1811 Aksarben Drive

﻿

Omaha, Nebraska 68106

﻿

Attn: Michelle Mapes

﻿

 

Beneficiary’s address:

MetLife Real Estate Lending LLC

﻿

c/o MetLife Investment Management, LLC

﻿

Agricultural Investments

﻿

10801 Mastin Boulevard, Suite 700

﻿

Overland Park, Kansas 66210

﻿

Attention:  Director, Food & Agribusiness Group

﻿

 

﻿

 

﻿

 

﻿

 



28

--------------------------------------------------------------------------------

 

and:

MetLife Investment Management, LLC

﻿

Agricultural Investments

﻿

10801 Mastin Boulevard, Suite 700

﻿

Overland Park, Kansas 66210

﻿

Attn: Legal Department

﻿

 

﻿

6.03HEIRS AND ASSIGNS; TERMINOLOGY.

(a)This Deed of Trust applies to, inures to the benefit of, and binds Trustor,
Beneficiary and Trustee, their heirs, legatees, devisees, administrators,
executors, successors and assigns.  The term “Trustor” shall include both the
original Trustor and any subsequent owner or owners of any of the Property.  The
term “Beneficiary” shall include the owner and holder of the Note, whether or
not named as Beneficiary herein.  The term “Trustee” shall include both the
original Trustee and any subsequent successor or additional trustee(s) acting
hereunder.

(b)In this Deed of Trust, whenever the context so requires, the masculine gender
includes the feminine and/or neuter, and the singular number includes the
plural.

6.04SEVERABILITY; MULTIPLE GUARANTORS.  If any provision hereof should be held
unenforceable or void, then such provision shall be deemed separable from the
remaining provisions and shall in no way affect the validity of this Deed of
Trust except that if such provision relates to the payment of any monetary sum,
then, Beneficiary may, at its option declare the Secured Indebtedness
immediately due and payable.  If this Deed of Trust is held unenforceable or
void for any reason as to any portion of the Property granted by one or more of
the persons or entities comprising Trustor, then such portion of the Property
shall be deemed separate from the lien of this Deed of Trust and such holding
shall not affect the validity of this Deed of Trust with respect to any other
portion of the Property.  All persons executing this Deed of Trust acknowledge
that they intend to induce Beneficiary to make the loan secured hereby and that
Beneficiary will rely upon this Deed of Trust as a material element in so doing,
that they expect to be benefited by such loan, and that this Deed of Trust is
given for valuable consideration.  This Deed of Trust shall not be affected or
impaired by any default of any person executing the Note, including any misuse
of the loan proceeds, any breach of any agreement among the parties comprising
Trustor inter se, or by any change in the legal relationships among any such
persons.

6.05APPLICABLE LAW; WAIVER OF JURY TRIAL.  This Deed of Trust shall be construed
and enforced in accordance with the laws of the State of Iowa without regard or
reference to its conflict of laws principles, except that procedural and
substantive matters relating to the creation, perfection and foreclosure of
liens, and enforcement of rights and remedies against Property other than the
Personal Property, will be governed by the laws of the State of
Nebraska. TRUSTOR AND LENDER HEREBY VOLUNTARILY, KNOWINGLY, IRREVOCABLY, AND
UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE (WHETHER BASED ON CONTRACT,



29

--------------------------------------------------------------------------------

 

TORT, OR OTHERWISE) BETWEEN TRUSTOR AND LENDER ARISING OUT OF OR IN ANY WAY
RELATED TO THIS DEED OF TRUST, ANY OTHER LOAN DOCUMENT, OR ANY RELATIONSHIP
BETWEEN LENDER AND TRUSTOR.  THIS PROVISION IS A MATERIAL INDUCEMENT TO LENDER
TO PROVIDE THE FINANCING DESCRIBED HEREIN OR IN THE OTHER LOAN DOCUMENTS.



6.06CAPTIONS.  The captions are inserted only as a matter of convenience and for
reference, and in no way define, limit, or describe the scope or intent of this
Deed of Trust, nor in any way affect this Deed of Trust.

6.07TIME OF THE ESSENCE.  Time shall be of the essence with respect to all of
Trustor’s obligations under this Deed of Trust and the other Loan Documents.

6.08NO MERGER.  In the event that Beneficiary should become owner of the
Property, there shall be no merger of the estate created by this Deed of Trust
with the fee estate in the Property.

6.09NO MODIFICATIONS.  This Deed of Trust may not be changed, amended or
modified, except in a writing expressly intended for such purpose and executed
by Trustor and Beneficiary.

ARTICLE VII
NON-UNIFORM COVENANTS

7.01RESIGNATION AND APPOINTMENT OF TRUSTEE.  Trustee may resign by an instrument
in writing addressed to the Beneficiary, or Trustee may be removed at any time
with or without cause by Beneficiary.  In case of the death, resignation,
removal or disqualification of Trustee or if for any reason the Beneficiary
shall deem it desirable to appoint a substitute or successor trustee to act
instead of the herein named trustee or any substitute or successor trustee, then
Beneficiary shall have the right and is hereby authorized and empowered to
appoint a successor trustee, or a substitute trustee, without other formality
than appointment and designation in writing executed by Beneficiary, and the
authority hereby conferred shall extend to the appointment of other successor
and substitute trustees successively until the Secured Indebtedness secured
hereby has been paid in full or until the Property is sold hereunder.  In the
event the Secured Indebtedness is owned by more than one person or entity, the
holder or holders of not less than a majority of the amount of the Secured
Indebtedness shall have the right and authority to make the appointment of a
successor or substitute trustee provided for in the preceding sentence.  Such
appointment and designation by Beneficiary or by the holder or holders of not
less than a majority of the Secured Indebtedness shall be full evidence of the
right and authority to make the same and of all facts therein recited.  If
Beneficiary is a corporation and such appointment is executed in its behalf by
an officer of such corporation, such appointment shall be conclusively presumed
to be executed with authority and shall be valid and sufficient without proof of
any action by the board of directors or any superior officer of the
corporation.  Upon the making of any such appointment and designation, all of
the estate and title of Trustee in the Property shall vest in the named
successor or substitute



30

--------------------------------------------------------------------------------

 

trustee and he shall thereupon succeed to and shall hold, possess and execute
all the rights, powers, privileges, immunities and duties herein conferred upon
Trustee; but nevertheless, upon the written request of Beneficiary or of the
successor or substitute Trustee, the Trustee ceasing to act shall execute and
deliver an instrument transferring to such successor or substitute Trustee all
of the estate and title in the Property of the Trustee so ceasing to act,
together with all rights, powers, privileges, immunities and duties herein
conferred upon the Trustee, and shall duly assign, transfer and deliver any of
the properties and moneys held by said Trustee hereunder to said successor or
substitute Trustee.  All references herein to Trustee shall be deemed to refer
to the Trustee (including any successor or substitute appointed and designated
as herein provided) from time to time acting hereunder.  Trustor hereby ratifies
and confirms any and all acts which the herein named Trustee or his successor or
successors, substitute or substitutes, in this trust, shall do lawfully by
virtue hereof.



﻿

[remainder of page intentionally left blank; signature page follows]





31

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Trustor has executed this Deed of Trust, or has caused this
Deed of Trust to be executed by its duly authorized representative(s) as of the
day and year first written above.

﻿

﻿

 

GREEN PLAINS WOOD RIVER LLC, a

Delaware limited liability company

﻿

By:  GREEN PLAINS INC., an Iowa corporation, as Member

﻿

 

By:

/s/ Patrich Simpkins

Name:

Patrich Simpkins

Title:

Chief Financial Officer

﻿



﻿

﻿

﻿

[ACKNOWLEDGEMENTS OF DEED OF TRUST ON FOLLOWING PAGE]





32

--------------------------------------------------------------------------------

 

STATE OF NEBRASKA          )

) SS

COUNTY OF DOUGLAS)

The foregoing instrument was acknowledged before me this 28th day of August,
2020 by Patrich Simpkins, as Chief Financial Officer of GREEN PLAINS INC., an
Iowa corporation, as Member of GREEN PLAINS WOOD RIVER LLC, a Delaware limited
liability company, on behalf of said limited liability company.



﻿

﻿

 

﻿

﻿

﻿

﻿

﻿

 

﻿

 

﻿

Ronda Alcala

﻿

Signature of person taking Acknowledgment

﻿

 

﻿

Notary Public

﻿

Title or Rank

﻿

 

﻿

Serial Number, if any

[SEAL]

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

[Notary Page to Deed of Trust]

﻿

 

33

--------------------------------------------------------------------------------

 

﻿

EXHIBIT A

TO

DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND FIXTURE
FILING

﻿

I.  DEFINED TERMS

﻿

“Hazardous Substances” shall include without limitation:

(i)Those substances included within the definitions of “hazardous substances,”
“hazardous materials,” “toxic substances,” or “solid waste” in the Comprehensive
Environmental Response Compensation and Liability Act of 1980 (42 U.S.C. §9601
et seq.) (“CERCLA”), as amended by Superfund Amendments and Reauthorization Act
of 1986 (Pub. L. 99-499 100 Stat. 1613) (“SARA”), the Resource Conservation and
Recovery Act of 1976 (42 U.S.C. § 6901 et seq.) (“RCRA”), and the Hazardous
Materials Transportation Act, 49 U.S.C. §1801 et seq., and in the regulations
promulgated pursuant to said laws, all as amended;

(ii)Those substances listed in the United States Department of Transportation
Table (49 CFR 172.101 and amendments thereto) or by the Environmental Protection
Agency (or any successor agency) as hazardous substances (40 CFR Part 302 and
amendments thereto);

(iii)Any material, waste or substance which is (A) petroleum, (B) asbestos,
(C) polychlorinated biphenyls, (D) designated as a “hazardous substance”
pursuant to Section 311 of the Clean Water Act, 33 U.S.C. 1251 et seq. (33
U.S.C. §1321) or listed pursuant to Section 307 of the Clean Water Act (33
U.S.C. §1317); (E) flammable explosives; or (F) radioactive materials; and

(iv)Such other substances, materials and wastes which are or become regulated as
hazardous or toxic under applicable local, state or federal law, or the United
States government, or which are classified as hazardous or toxic under federal,
state, or local laws or regulations.

“Rents and Profits” shall mean all and any income, rents, royalties, revenue,
issues, profits, proceeds, accounts receivable and other benefits now or
hereafter arising from the Property, or any part thereof.

“Requirements” shall mean all requirements relating to land and building
construction, use and maintenance, including, without limitation, planning,
zoning, subdivision, environmental, air quality, waste disposal, water runoff,
odor, flood hazard, fire safety, handicapped facilities and other governmental
approvals, permits, licenses and/or certificates as may be necessary from time
to time to comply with any of the foregoing, and other applicable statutes,
rules, orders, regulations, laws, ordinances and covenants, conditions and
restrictions, which now or hereafter pertain to and/or affect the design,
construction, existence, operation or



 

 

Exhibit A-1

 

--------------------------------------------------------------------------------

 

use and occupancy of the Property, or any part thereof, or any business
conducted therein or thereon.

﻿

 

 

 

Exhibit A-2

 

--------------------------------------------------------------------------------

 

EXHIBIT B

TO

DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND FIXTURE
FILING

﻿

LEGAL DESCRIPTION

﻿

Lot 1 Cargill Addition, and Lots 1 and 2, Cargill Second Subdivision, Wood
River, Hall County, Nebraska.

﻿

formerly described as:

Tract A: (Fee Interest)

Lot 2, Cargill Addition, Wood River, Hall County, Nebraska.  (now Lots 1 and 2
Cargill Second Subdivision)

 

Tract B: (Leasehold Interest as evidenced by that certain Grain Facility Lease
by and between Cargill, Incorporated as Landlord/Lessor and Green Plains Wood
River LLC as Tenant/Lessee, as evidenced by the Memorandum of Lease dated
November 26, 2013 filed December 6, 2013 as instrument number 201309517 in the
Register of Deeds of Hall County, Nebraska)

﻿

Lot 1, Cargill Addition, Wood River, Hall County, Nebraska, formerly known and
described as follows:

﻿

All that part of the S 1/2 SE 1/4 of Section 24, in Section 24, in Township 10
North, Range 12 West of the 6th P.M., Hall County, Nebraska, which lies South of
the center line of the Union Pacific Railroad Company right of way, being a
triangular piece of ground more particularly described as follows:

﻿

Beginning at the intersection of said center line of right of way with the East
line of said Section 24, running thence South along said East Section line for a
distance of 868 feet to the Southeast corner of said Section running thence West
along the South line of said Section for a distance of 2,246 feet to its point
of intersection with the center line of said right of way, running thence in a
Northeasterly direction along said center line of the place of beginning;

﻿

Subject however, to the Union Pacific Railroad right of way less that part
conveyed to the State of Nebraska by Warranty Deed recorded in Book 79, Page 573
in the office of the Register of Deeds in Hail County, Nebraska; and subject to
the county roads.

﻿

AND EXCEPT

﻿

Part of the S 1/2 SE 1/4 of Section 24, in Township 10 North, Range 12 West of
the 6th P.M., Hall County, Nebraska, more particularly described as follows:

﻿

Commencing at a point on the East line of the SE 1/4, said point being 526.13
feet North of the Southeast corner of said Section 24; thence 133.0 feet West
perpendicular to the East line of the SE 1/4 of said Section 24 to a point;
thence 75.0 feet North parallel to the East line of the Union Pacific Railroad
Company; thence 142.62 feet Northeasterly along the Southerly right of way line
of said railroad, to a point on the East line of the SE 1/4 of said Section 24;
thence 126.49 feet South along the East line of the SE 1/4 of said Section 24,
to the point of beginning.

﻿

Tract C (Water Rights)   (described in the 2013 Specialty Warranty Deed as Tract
B-1-Restrictive Covenant and Easement Interest)





 

Exhibit B - 1

 

--------------------------------------------------------------------------------

 

﻿

All rights and interest in and to, all ground water and surface water rights
located on, appurtenant to or used in connection with Tract B (collectively, the
"Water Rights") as described in the Water Rights Deed and Declaration of
Restrictive Covenants and Easements recorded in the Register of Deeds of Hall
County, Nebraska filed December 22, 2006 at Instrument No. 200611329 and in the
Register of Deeds of Buffalo County, Nebraska filed December 21, 2006 at
Instrument No. 20069709, which Tract B is more particularly described as:

﻿

Tract B:

﻿

A tract of land being part of the Southeast Quarter of the Southeast Quarter
(SE1/4 SE1/4) of Section Two (2) and the Northeast Quarter of the Northeast
Quarter (NE1/4 NE1/4) and part of the Northwest Quarter of the Northeast Quarter
(NW1/4 NE1/4) of Section Eleven (11) and all located in Township Eight (8)
North, Range Fourteen (14) West of the Sixth Principal Meridian, Buffalo County,
Nebraska, and all more particularly described as follows: Referring to the
Northwest corner of the Northeast Quarter of said Section 11 and assuming the
west line of said Northeast Quarter as bearing S 00°16'59" E and all bearings
contained herein are relative thereto; thence S 00°16'59" E on said west line a
distance of 195.87 feet to the ACTUAL PLACE OF BEGINNING; thence S 00°16'59" E a
distance of 1131.14 feet to the Southwest corner of said Northwest Quarter of
the Northeast Quarter; thence S 84°47'50" E and on the south line of said
Northwest Quarter of the Northeast Quarter and the Northeast Quarter of the
Northeast Quarter a distance of 2683.29 feet to the southeast corner of said
Northeast Quarter of the Northeast Quarter; thence N 00°03'16" E and on the east
line of said Northeast Quarter a distance of 1334.54 feet to the northeast
corner of the Northeast Quarter of said Section 11; said point also being the
southeast corner of the Southeast Quarter of said Section 2; thence N 00°36'23"
W and on the east line of the Southeast Quarter of said Section 2 a distance of
424.14 feet; thence S 77°47'11" W a distance of 2067.23 feet; thence N 85°21'26"
W a distance of 656.31 feet to the place of beginning.

﻿

Tract C-1 (Water Rights Easement Interest)

Non-exclusive easements to and over the Leisinger Property (i) for pedestrian
and vehicular ingress, egress and across to and (ii) to install, maintain,
repair, replace and utilize pumps, pipelines, other equipment and transmission
lines for the purpose of exercising and utilizing the Water Rights, as described
in the Water Rights Deed and Declaration of Restrictive Covenants and Easements
recorded in the Register of Deeds of Hall County, Nebraska filed December 22,
2006 at Instrument No. 200611329 and in the Register of Deeds of Buffalo County,
Nebraska filed December 21, 2006 at Instrument No. 20069709, which Leisinger
Property is more particularly described as follows:

﻿

Tract A:

﻿

A tract of land being part of Government Lot Nine (9) and part of Government Lot
Ten (10) and part of the Southeast Quarter of the Southeast Quarter (SE1/4
SE1/4) and part of the Southwest Quarter of the Southeast Quarter (SW1/4 SE1/4)
of Section Two (2) and part of the Northwest Quarter of the Northeast Quarter
(NW1/4 NE1/4) of Section Eleven (11) and located in Township Eight (8) North,
Range Fourteen (14) West of the Sixth Principal Meridian, Buffalo County,
Nebraska, and all more particularly described as follows: Beginning at the
Southwest corner of the Southeast Quarter of said Section 2, said place of
beginning being the Northwest corner of the Northeast Quarter of said Section 11
and assuming the west line of the Southeast Quarter of said Section as bearing N
02°52'01" E and all bearings contained herein are relative thereto; thence N
02°52'01" E on said west line a distance of 1267.6 feet to a point on the south
line of a public road; thence N 78°21'08" E and on the south line of said public
road a distance of 2286.59 feet; thence S 00°50'57" E a distance of 183.22 feet;
thence N 85°45'35" E a distance of 356.26 feet to the east line of said Section
2; thence S 00°36'23" E and on



 

Exhibit B - 2

 

--------------------------------------------------------------------------------

 

said east line a distance of 1382.54 feet; thence S 77°47'11" W a distance of
2067.23 feet; thence N 85°21'26" W a distance of 656.31 feet to the west line of
the Northeast Quarter of said Section 11; thence N 00°16'59" W and on said west
line a distance of 195.87 feet to the place of beginning.

﻿

Tract B:

﻿

A tract of land being part of the Southeast Quarter of the Southeast Quarter
(SE1/4 SE1/4) of Section Two (2) and the Northeast Quarter of the Northeast
Quarter (NE1/4 NE1/4) and part of the Northwest Quarter of the Northeast Quarter
(NW1/4 NE1/4) of Section Eleven (11) and all located in Township Eight (8)
North, Range Fourteen (14) West of the Sixth Principal Meridian, Buffalo County,
Nebraska, and all more particularly described as follows: Referring to the
Northwest corner of the Northeast Quarter of said Section 11 and assuming the
west line of said Northeast Quarter as bearing S 00°16'59" E and all bearings
contained herein are relative thereto; thence S 00°16'59" E on said west line a
distance of 195.87 feet to the ACTUAL PLACE OF BEGINNING; thence S 00°16'59" E a
distance of 1131.14 feet to the Southwest corner of said Northwest Quarter of
the Northeast Quarter; thence S 84°47'50" E and on the south line of said
Northwest Quarter of the Northeast Quarter and the Northeast Quarter of the
Northeast Quarter a distance of 2683.29 feet to the southeast corner of said
Northeast Quarter of the Northeast Quarter; thence N 00°03'16" E and on the east
line of said Northeast Quarter a distance of 1334.54 feet to the northeast
corner of the Northeast Quarter of said Section 11; said point also being the
southeast corner of the Southeast Quarter of said Section 2; thence N 00°36'23"
W and on the east line of the Southeast Quarter of said Section 2 a distance of
424.14 feet; thence S 77°47'11" W a distance of 2067.23 feet; thence N 85°21'26"
W a distance of 656.31 feet to the place of beginning.

﻿

Tract D: (Easement Interest)

﻿

A parcel of land located in the South Half of the Northwest Quarter of Section
24, Township 10 North, Range 12 West of the 6th P.M., Hall County, Nebraska, as
described in Instrument No. 200805469, filed June 25, 2008 in the records of
Hall County, Nebraska, and more particularly described as follows:

﻿

Commencing at the Southwest corner of said Northwest Quarter, thence N00°00'26"E
(assumed bearing) along the west line said South Half of the Northwest Quarter a
distance of 2.52 feet to the place of beginning; thence N00°00'26"E along said
west line a distance of 60.00 feet; thence S89°59'34"E perpendicular to the west
line said South Half of the Northwest Quarter a distance of 140.00 feet; thence
S00°00'26"W parallel with the west line of said South Half of the Northwest
Quarter a distance of 60.00 feet; thence N89°59'34"W perpendicular to the west
line said South Half of the Northwest Quarter a distance of 140.00 feet to the
place of beginning.

﻿

Tract E: (Easement Interest)

﻿

Parcel 1:

﻿

Non-exclusive easements over part of the Southeast Quarter of the Southwest
Quarter of Section 24, Township 10 North, Range 12 West of the 6th P.M., Hall
County, Nebraska, as contained in Pipeline Easement by Owner dated May 24, 2007,
filed June 5, 2007 as Instrument No. 200704654.

﻿

﻿

﻿

﻿

﻿





 

Exhibit B - 3

 

--------------------------------------------------------------------------------

 

Parcel 2:

﻿

Non-exclusive easements over part of the South Half of the Northwest Quarter and
the North Half of the Southwest Quarter of Section 24, Township 10 North, Range
12 West of the 6th P.M., Hall County, Nebraska, as contained in Pipeline
Easement by Owner dated May 22, 2007, filed August 30, 2007 as Instrument No.
200707455;

﻿

AND

﻿

Non-exclusive easements over part of the South Half of the Northwest Quarter and
the North Half of the Southwest Quarter of Section 24, Township 10 North, Range
12 West of the 6th P.M., Hall County, Nebraska, as contained in Pipeline
Easement by Owner dated August 27, 2007, filed September 26, 2007 as Instrument
No. 200708273.

﻿

Parcel 3:

﻿

Non-exclusive easements over part of the North Half of the Northwest Quarter of
Section 24, Township 10 North, Range 12 West of the 6th P.M., Hall County,
Nebraska, as contained in Pipeline Easement by Owner dated May 25, 2007, filed
July 10, 2007 as Instrument No. 200705833.

﻿

Parcel 4:

﻿

Non-exclusive easements over part of the Southwest Quarter of Section 13, and
part of the South Half of the Southwest Quarter of Section 12, all in Township
10 North, Range 12 West of the 6th P.M., in Hall County, Nebraska, as contained
in Pipeline Easement by Owner dated May 23, 2007, filed June 5, 2007 as
Instrument No. 200704651.

﻿

Parcel 5:

﻿

Non-exclusive easements over part of the Northwest Quarter of Section 13, and
part of the East Half of the Southwest Quarter of Section 1, all in Township 10
North, Range 12 West of the 6th P.M., in Hall County, Nebraska, as contained in
Pipeline Easement by Owner dated May 7, 2007, filed May 17, 2007 as Instrument
No. 200704006.

﻿

Parcel 6:

﻿

Non-exclusive easements over part of the Southwest Quarter of Section 13, and
part of the South Half of the Southwest Quarter of Section 12, all in Township
10 North, Range 12 West of the 6th P.M., in Hall County, Nebraska, as contained
in Pipeline Easement by Owner dated November 5, 2007, filed November 29, 2007 as
Instrument No. 200710027.

﻿

Parcel 7:

﻿

Non-exclusive easements over part of the North Half of the Southwest Quarter of
Section 12, Township 10 North, Range 12 West of the 6th P.M., in Hall County,
Nebraska, as contained in Pipeline Easement by Owner dated June 25, 2007, filed
August 30, 2007 as Instrument No. 200707456.

﻿

﻿

﻿

﻿

Parcel 8:





 

Exhibit B - 4

 

--------------------------------------------------------------------------------

 

﻿

Non-exclusive easements over part of the North Half of the Northwest Quarter and
the South Half of the Northwest Quarter of Section 12, Township 10 North, Range
12 West of the 6th P.M., in Hall County, Nebraska, as contained in Pipeline
Easement by Owner dated May 8, 2007, filed May 17, 2007 as Instrument No.
200704007.

﻿

Parcel 9:

﻿

Non-exclusive easements over part of the Northwest Quarter of Section 1,
Township 10 North, Range 12 West of the 6th P.M., in Hall County, Nebraska, as
contained in Pipeline Easement by Owner dated May 21, 2007, filed July 10, 2007
as Instrument No. 200705832;

﻿

AND

﻿

Non-exclusive easements over part of the Northwest Quarter of Section 1,
Township 10 North, Range 12 West of the 6th P.M., in Hall County, Nebraska, as
contained in Pipeline Easement by Owner dated May 9, 2007, filed July 10, 2007
as Instrument No. 200705831.

﻿

Parcel 10:

﻿

Non-exclusive easements over part of the West Half of the West Half of the
Southeast Quarter, and part of the East Half of the Northwest Quarter, and part
of the Southwest Quarter of Section 36, Township 11 North, Range 12 West of the
6th P.M., Hall County, Nebraska, as contained in Pipeline Easement by Owner
dated May 24, 2007, filed June 5, 2007 as Instrument No. 200704652.

﻿

Parcel 11:

﻿

Non-exclusive easements over part of the West Half of the Northwest Quarter of
Section 36, Township 11 North, Range 12 West of the 6th P.M., Hall County,
Nebraska, as contained in Pipeline Easement by Owner dated May 17, 2007, filed
June 5, 2007 as Instrument No. 200704653; Re-recorded May 14, 2008 as Instrument
No. 200804175.

﻿

Parcel 12:

﻿

Non-exclusive easements over part of the Southwest Quarter of Section 25,
Township 11, North Range 12 West of the 6th P.M., Hall County, Nebraska, as
contained in Pipeline Easement by Owner dated June 15, 2007, filed September 26,
2007 as Instrument No. 200708268.

﻿

Parcel 13:

﻿

Non-exclusive easements over part of the South Half of the Northwest Quarter of
Section 25, part of the South Half of the Northwest Quarter of Section 24, part
of the North Half of the Northwest Quarter of Section 24, and part of the North
Half of the Northwest Quarter of Section 13, all in Township 11 North, Range 12
West of the 6th P.M., Hall County, Nebraska, as contained in Pipeline Easement
by Owner dated May 17, 2007, filed May 18, 2007 as Instrument No. 200704042 and
as corrected by Corrective Pipeline Easement by Owner dated July 29, 2009, filed
July 31, 2009 as Instrument No. 200906341.

﻿

﻿

Parcel 14:

﻿





 

Exhibit B - 5

 

--------------------------------------------------------------------------------

 

Non-exclusive easements over part of the North Half of the Northwest Quarter of
Section 25, Township 11 North, Range 12 West of the 6th P.M., Hall County,
Nebraska, as contained in Pipeline Easement by Owner dated May 22, 2007, filed
May 23, 2007 as Instrument No. 200704212.

﻿

Parcel 15:

﻿

Non-exclusive easements over part of the Southwest Quarter of Section 24,
Township 11 North, Range 12 West of the 6th P.M., Hall County, Nebraska, as
contained in Pipeline Easement by Owner dated September 11, 2007, filed
September 26, 2007 as Instrument No. 200708267.

﻿

Parcel 16:

﻿

Non-exclusive easements over part of the North Half of the Northwest Quarter of
Section 24, located in Township 11 North, Range 12 West of the 6th P.M., Hall
County, Nebraska, as contained in Pipeline Easement by Owner dated December 17,
2008, filed January 12, 2009, as Instrument No. 200900173 and as corrected by
Corrective Pipeline Easement by Owner dated July 29, 2009, filed July 31, 2009
as Instrument No. 200906342.

﻿

Parcel 17:

﻿

Non-exclusive easements over part of the Southwest Quarter of Section 13,
located in Township 11 North, Range 12 West of the 6th P.M., Hall County,
Nebraska, as contained in Pipeline Easement by Owner dated November 21, 2008,
filed December 2, 2008 as Instrument No. 200809832.

﻿

Parcel 18:

﻿

Intentionally omitted

 

Parcel 19:

﻿

Non-exclusive easements over part of the South Half of the Northwest Quarter of
Section 13 located in Township 11 North, Range 12 West of the 6th P.M., Hall
County, Nebraska, as contained in Pipeline Easement by Owner dated May 17, 2007,
filed May 18, 2007 as Instrument No. 200704043.

﻿

Parcel 20:

﻿

Non-exclusive easements over part of the South Half of the Northwest Quarter of
Section 13 located in Township 11 North, Range 12 West of the 6th P.M., Hall
County, Nebraska, as contained in Pipeline Easement by Owner dated December 17,
2008, filed January 12, 2009 as Instrument No. 200900174.

﻿

Parcel 21:

﻿

Non-exclusive easements over part of the North Half of the Northeast Quarter of
Section 13, Township 11 North, Range 12 West of the 6th P.M., Hall County,
Nebraska, as contained in Pipeline Easement by Owner dated August 29, 2007,
filed August 30, 2007 as Instrument No. 200707457.

﻿

﻿

﻿

Parcel 22:

﻿





 

Exhibit B - 6

 

--------------------------------------------------------------------------------

 

Non-exclusive easements over part of the Southeast Quarter of Section 12,
Township 11 North, Range 12 West of the 6th P.M., Hall County, Nebraska, as
contained in Pipeline Easement by Owner dated September 8, 2007, filed September
26, 2007 as Instrument No. 200708272.

﻿

Parcel 23:

﻿

Non-exclusive easements over part of the Northwest Quarter of Section 12,
Township 11 North, Range 12 West of the 6th P.M., Hall County, Nebraska, as
contained in Pipeline Easement by Owner dated September 12, 2007, filed
September 26, 2007 as Instrument No. 200708266.

﻿

Parcel 24:

﻿

Non-exclusive easements over part of the North Half of the Northeast Quarter of
Section 12, Township 11 North, Range 12 West of the 6th P.M., Hall County,
Nebraska, as contained in Pipeline Easement by Owner dated September 11, 2007,
filed September 26, 2007 as Instrument No. 200708269.

﻿

Parcel 25:

﻿

Non-exclusive easements over part of the South Half of the Northeast Quarter of
Section 12, Township 11 North, Range 12 West of the 6th P.M., Hall County,
Nebraska, as contained in Pipeline Easement by Owner dated September 5, 2007,
filed September 26, 2007 as Instrument No. 200708271.

﻿

Parcel 26:

﻿

Non-exclusive easements over part of the Southwest Quarter of the Southwest
Quarter of Section 6, Township 11 North, Range 11 West of the 6th P.M., Hall
County, Nebraska, as contained in Surface Easement (Meter & Regulator) filed
November 15, 2007 as Instrument No. 200709752.

﻿

AND EXCEPTING FROM THE ABOVE DESCRIBED PARCELS OF LAND, THAT PORTION OF PROPERTY
DESCRIBED AS Lot 1, Cargill Second Subdivision, in the City of Wood River, Hall
County, Nebraska, as set forth within the Special Warranty Deed - Correction
Deed filed July 11, 2016, as instrument 201604292, and Correction Deed filed
August 15, 2016, as instrument 201605250 in the Register of Deeds of Hall
County, NE.

 

 

Exhibit B - 7

 

--------------------------------------------------------------------------------

 

EXHIBIT C

TO

DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND FIXTURE
FILING

﻿

REQUIREMENTS FOR RESTORATION

﻿

Unless otherwise expressly agreed in a writing signed by Beneficiary for such
purpose, the Requirements For Restoration shall be as follows:

(a)In the event the Net Insurance Proceeds are to be used for the Restoration,
Trustor shall, prior to the commencement of any work or services in connection
with the Restoration (the “Work”), deliver or furnish to Beneficiary (i)
complete plans and specifications for the Work which (A) have been approved by
all governmental authorities whose approval is required, (B) bear the signed
approval of an engineer or architect satisfactory to Beneficiary (the
“Engineer”) and (C) are accompanied by Engineer’s signed estimate of the total
estimated cost of the Work which plans and specifications shall be subject to
Beneficiary’s prior approval (the “Approved Plans and Specifications”); (ii) the
amount of money which, as determined by Beneficiary, will be sufficient when
added to the Net Insurance Proceeds, if any, to pay the entire cost of the
Restoration (all such money as held by Beneficiary being herein collectively
referred to as the “Restoration Funds”); (iii) copies of all permits and
approvals required by law in connection with the commencement and conduct of the
Work; (iv) a contract for construction executed by Trustor and a contractor
satisfactory to Beneficiary (the “Contractor”) in form, scope and substance
satisfactory to Beneficiary (including a provision for retainage) for
performance of the Work; and (v) a surety bond for and/or guarantee of payment
for and completion of, the Work, which bond or guarantee shall be (A) in form,
scope and substance satisfactory to Beneficiary, (B) signed by a surety or
sureties, or guarantor or guarantors, as the case may be, who are acceptable to
Beneficiary, and (C) in an amount not less than Engineer’s total estimated cost
of completing the Work.

(b)Trustor shall not commence any portion of the Work, other than temporary work
to protect the Property or prevent interference with business, until Trustor
shall have complied with the requirements of subparagraph (a) above.  After
commencing the Work, Trustor shall perform or cause Contractor to perform the
Work diligently and in good faith in accordance with the Approved Plans and
Specifications.  So long as there does not currently exist an Event of Default
under any of the Loan Documents, Beneficiary shall disburse the Restoration
Funds in increments to Trustor, from time to time as the Work progresses, to pay
(or reimburse Trustor for) the costs of the Work, but subject to the following
conditions, any of which Beneficiary may waive in its sole discretion:

(i)Beneficiary shall make such payments directly or through escrow with a title
company selected by Trustor and approved by Beneficiary, only upon not less than
ten (10) days’ prior written notice from Trustor to Beneficiary and Trustor’s
delivery to Beneficiary of



 

Exhibit C-1

 

--------------------------------------------------------------------------------

 

(A) Trustor’s written request for payment (a “Request for Payment”) accompanied
by a certificate by engineer in form, scope and substance satisfactory to
Beneficiary which states that all of the Work completed to that date has been
done in compliance with the Approved Plans and Specifications and in accordance
with all provisions of law, that the amount requested has been paid or is then
due and payable and is properly a part of the cost of the Work and that when
added to all sums, if any, previously paid out by Beneficiary, the requested
amount does not exceed the value of the Work done to the date of such
certificate; (B) evidence satisfactory to Beneficiary that there are no
mechanic’s or similar liens for labor or material supplied in connection with
the Work to date or that any such liens have been adequately provided for to
Beneficiary’s satisfaction; and (C) evidence satisfactory to Beneficiary that
the balance of the Restoration Funds remaining after making the payments shall
be sufficient to pay the balance of the cost of the Work not completed to date
(giving in such reasonable detail as Beneficiary may require an estimate of the
cost of such completion).  Each Request for Payment shall be accompanied by (x)
waivers of liens satisfactory to Beneficiary covering that part of the Work
previously paid for, if any, and (y) a search prepared by a title company or by
other evidence satisfactory to Beneficiary that no mechanic’s liens or other
liens or instruments for the retention of title in respect of any part of the
Work have been filed against the Property and not discharged of record.

﻿

(ii)No lease affecting the Property immediately prior to the damage or
destruction shall have been canceled, nor contain any still exercisable right to
cancel, due to such damage or destruction; and

﻿

(iii)Any Request for Payment after the Restoration has been completed shall be
accompanied by a copy of any certificate or certificates required by law to
render occupancy of the Improvements legal.

﻿

(c)If (i) within sixty (60) days after the occurrence of any damage or
destruction to the Property requiring Restoration, Trustor fails to submit to
Beneficiary and receive Beneficiary’s approval of plans and specifications or
fails to deposit with Beneficiary the additional amount necessary to accomplish
the Restoration as provided in subparagraph (a) above, or (ii) after such plans
and specifications are approved by all such governmental authorities and
Beneficiary, Trustor fails to commence promptly or diligently continue to
completion the Restoration, or (iii) subject to Section 1.16 hereof, Trustor
becomes delinquent in payment to mechanics, materialmen or others for the costs
incurred in connection with the Restoration, then, in addition to all of the
rights herein set forth and after five (5) days’ written notice of the
non-fulfillment of one or more of the foregoing conditions, Beneficiary may
apply the Restoration Funds then or thereafter held by Beneficiary to reduce the
Secured Indebtedness in such order as Beneficiary may determine, and at
Beneficiary’s option and in its sole discretion, Beneficiary may declare the
Secured Indebtedness immediately due and payable.



 

Exhibit C-2

 

--------------------------------------------------------------------------------